Exhibit 10.1

 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

AGREEMENT AND PLAN OF MERGER

 

BY AND AMONG

 

CONTRAVIR PHARMACEUTICALS, INC.,

 

CICLOFILIN ACQUISITION CORP.,

 

CICLOFILIN PHARMACEUTICALS, INC.

 

AND

 

ROBERT FOSTER, PHARM.D., PH.D., AS STOCKHOLDER REPRESENTATIVE

 

Dated as of May 26, 2016

 

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

AGREEMENT OF PLAN AND MERGER

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

THE MERGER

 

 

 

Section 1.1

The Merger

1

Section 1.2

Closing and Effective Time

2

Section 1.3

Conversion of Securities

3

Section 1.4

Payments at Closing; Surrender of Certificates

3

Section 1.5

Earnouts

5

Section 1.6

Dissenting Shares

6

Section 1.7

Withholding Rights

6

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF Company

 

 

 

Section 2.1

Organization, Standing and Power

6

Section 2.2

Certificate of Incorporation and Bylaws

7

Section 2.3

Capital Structure

7

Section 2.4

Authority

7

Section 2.5

Consents and Approvals; No Violation

8

Section 2.6

Regulatory Compliance

8

Section 2.7

Undisclosed Liabilities

9

Section 2.8

Litigation

9

Section 2.9

Taxes

10

Section 2.10

Environmental Matters

11

Section 2.11

Intellectual Property

11

Section 2.12

Contracts

12

 

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 2.13

Labor and Other Employment Matters

12

Section 2.14

Employee Benefits; ERISA

13

Section 2.15

Brokers

14

Section 2.16

Certain Business Practices; Compliance with Laws

14

Section 2.17

Related Party Transactions

14

Section 2.18

Company Financial Statements

14

Section 2.19

Title to Assets

15

Section 2.20

Representations Complete

15

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB

 

 

 

Section 3.1

Organization, Standing and Power

15

Section 3.2

Authority

16

Section 3.3

SEC Documents and Other Reports

16

Section 3.4

Consents and Approvals; No Violation

16

Section 3.5

Regulatory Compliance

17

Section 3.6

Intellectual Property

18

Section 3.7

Brokers

18

Section 3.8

Operations of Merger Sub

18

Section 3.9

Buyer Financial Statements

18

Section 3.10

Taxes

19

Section 3.11

Contracts

19

Section 3.12

Environmental Matters

20

Section 3.10

Insurance

20

Section 3.14

Labor and Other Employment Matters

20

Section 3.15

Employee Benefits; ERISA

20

Section 3.16

Absence of Certain Changes or Events

21

Section 3.17

Related Party Transactions

21

 

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 3.18

Representations Complete

21

 

 

ARTICLE IV

ADDITIONAL AGREEMENTS

 

 

 

Section 4.1

Reasonable Best Efforts

 

Section 4.2

Public Announcements

22

Section 4.3

Notification of Certain Matters

22

Section 4.4

Stockholder Litigation

22

Section 4.5

Certain Tax Matters

22

Section 4.6

Development

23

Section 4.7

Operation of the Company’s Business

23

Section 4.8

Notification by Company; Updates to Company Disclosure Schedule

24

Section 4.9

Notification by Buyer

25

Section 4.10

No Negotiation

25

 

 

ARTICLE V

CONDITIONS PRECEDENT TO THE MERGER

 

 

 

Section 5.1

Conditions to Each Party’s Obligation to Effect the Merger

26

Section 5.2

Conditions to Obligation of Buyer to Effect the Merger

26

Section 5.3

Conditions to Obligations of Company to Effect the Merger

27

 

 

ARTICLE VI

TERMINATION

 

 

 

Section 6.1

Termination

27

Section 6.2

Effect of Termination

28

 

 

ARTICLE VII

INDEMNIFICATION

 

 

 

Section 7.1

Survival of Representations and Warranties

28

Section 7.2

Indemnification

29

 

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 7.3

Limitations on Indemnification

29

Section 7.4

Tax Treatment of Indemnity Payments

30

Section 7.5

Notice of Claim; Third Party Claims

30

Section 7.6

Subrogation

31

Section 7.7

Limitation on Damages

32

 

 

ARTICLE VIII

GENERAL PROVISIONS

 

 

 

Section 8.1

Notices

32

Section 8.2

Interpretation

33

Section 8.3

Counterparts

33

Section 8.4

Entire Agreement; No Third-Party Beneficiaries

33

Section 8.5

Governing Law

33

Section 8.6

Amendment

33

Section 8.7

Waiver

33

Section 8.8

Specific Performance; Submission to Jurisdiction

34

Section 8.9

Waiver of Jury Trial

34

Section 8.10

Assignment

34

Section 8.11

Stockholder Representative

34

Section 8.12

Severability

35

Section 8.13

Legal Representation

36

Section 8.14

Definitions

36

 

 

Company Disclosure Schedules

 

 

 

Section 1.5(d)

Milestone Payments to Aurinia Pharmaceuticals, Inc.

 

 

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 2.1

Organization, Standing and Power

 

Section 2.3

Capital Structure

 

Section 2.7

Undisclosed Liabilities

 

Section 2.8

Litigation

 

Section 2.9

Taxes

 

Section 2.11

Intellectual Property

 

Section 2.12

Contracts

 

Section 2.13

Labor and Other Employment Matters

 

Section 2.15

Brokers

 

Section 2.18(c)

Company Financial Statements

 

Section 8.14(hh)

Transaction Expenses

 

 

 

 

Buyer Disclosure Schedules

 

 

Section 3.1

Buyer Operating Subs

Section 3.10

Taxes

Section 3.11(b) and (g)

Contracts

Section 3.14

Labor and Other Employment Matters

 

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER, dated as of May 26, 2016 (this “Agreement”),
is entered into by and among CONTRAVIR PHARMACEUTICALS, INC., a Delaware
corporation (“Buyer”), CICLOFILIN ACQUISITION CORP., a Delaware corporation and
a wholly-owned subsidiary of Buyer (“Merger Sub”), CICLOFILIN
PHARMACEUTICALS, INC., a Delaware corporation (“Company”), and Robert Foster,
Pharm.D., Ph.D., solely in his capacity as the representative of the
Stockholders (the “Stockholder Representative”).

 

W I T N E S S E T H:

 

WHEREAS, Buyer desires to acquire 100% of the issued and outstanding shares of
common stock, par value $0.001 per share  (the “Company Common Stock”) of the
Company in a merger transaction (the “Merger”) on the terms, and subject to the
conditions, set forth in this Agreement and in accordance with the applicable
provisions of the Delaware General Corporation Law (the “DGCL”);

 

WHEREAS, the Company’s outstanding Convertible Subordinated Promissory Notes
with an aggregate principal amount of $1,044,570.53 (the “Notes”) will convert
into shares of Company Common Stock immediately before the Closing (as defined
below);

 

WHEREAS, the board of directors of Company (the “Company Board”) has, upon the
terms and subject to the conditions set forth herein, (i) determined that the
transactions contemplated by this Agreement, including the Merger, are fair to
and in the best interests of Company and the Stockholders, (ii) approved,
adopted and declared advisable this Agreement and the transactions contemplated
hereby, including the Merger and (iii) recommended that the Stockholders approve
this Agreement and the Merger;

 

WHEREAS, the board of directors of Buyer (the “Buyer Board”) and board of
directors of Merger Sub (the “Merger Sub Board”) have, upon the terms and
subject to the conditions set forth herein, (i) determined that the transactions
contemplated by this Agreement, including the Merger, are fair to and in the
best interests of Buyer and Merger Sub and their respective stockholders and
(ii) approved, adopted and declared advisable this Agreement and the
transactions contemplated hereby, including the Merger;

 

WHEREAS, the sole shareholder of Merger Sub has, upon the terms and subject to
the conditions set forth herein, approved this Agreement and the transactions
contemplated hereby, including the Merger; and

 

WHEREAS, prior to the Closing, Stockholders holding a majority of outstanding
Common Stock shall approve by written consent or otherwise the Merger, the
execution by Company of this Agreement and the consummation of the transactions
contemplated herein, in accordance with Sections 228 and 251 of the DGCL (the
“Company Stockholder Approval”).

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and agreements herein contained, the parties to this Agreement agree as follows:

 

ARTICLE I

 

THE MERGER

 

Section 1.1 The Merger.

 

(a) Upon the terms and subject to the conditions set forth in this Agreement,
and in accordance with the DGCL, at the Effective Time (as defined below) Merger
Sub shall be merged with and into the Company. As a result of the Merger, the
separate corporate existence of Merger Sub shall cease, and the Company shall
continue as the surviving corporation of the Merger (the “Surviving
Corporation”). The Merger shall have the effects set forth in

 

1

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

the applicable provisions of the DGCL. Without limiting the generality of the
foregoing, at the Effective Time, all of the property, rights, privileges,
immunities, powers and franchises of the Company and Merger Sub shall vest in
the Surviving Corporation, and all of the debts, expenses, liabilities and
duties of the Company and Merger Sub shall become the debts, expenses,
liabilities and duties of the Surviving Corporation.

 

(b) At the Effective Time, the certificate of incorporation of the Company shall
be amended and restated in its entirety to read identically to the certificate
of incorporation of Merger Sub as in effect immediately prior to the Effective
Time, except that the name of the Surviving Corporation shall be “ContraVir
Research, Inc.” (and excluding any provisions with respect to the incorporator)
and, as so amended, shall be the certificate of incorporation of the Surviving
Corporation until thereafter changed or amended as provided therein or by
applicable Law. In addition, at the Effective Time, the bylaws of the Company
shall be amended and restated in their entirety to read identically to the
bylaws of Merger Sub as in effect immediately prior to the Effective Time,
except that the name of the Surviving Corporation as used therein shall be
“ContraVir Research, Inc.” and, as so amended, shall be the bylaws of the
Surviving Corporation until thereafter changed or amended as provided therein or
by applicable law.

 

(c) The parties shall take all actions necessary so that the directors of Merger
Sub immediately prior to the Effective Time shall, from and after the Effective
Time, be the directors of the Surviving Corporation, each to hold office in
accordance with the certificate of incorporation and bylaws of the Surviving
Corporation until their respective successors shall have been duly elected or
appointed and qualified, or until their earlier death, resignation or removal in
accordance with the certificate of incorporation and bylaws of the Surviving
Corporation. The officers of the Company immediately prior to the Effective Time
shall, from and after the Effective Time, be the officers of the Surviving
Corporation, each to hold office in accordance with the certificate of
incorporation and bylaws of the Surviving Corporation until their respective
successors shall have been duly elected or appointed and qualified, or until
their earlier death, resignation or removal in accordance with the certificate
of incorporation and bylaws of the Surviving Corporation.

 

(d) After the Effective Time, if the Surviving Corporation shall determine or
shall be advised that any deeds, bills of sale, instruments of conveyance,
assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the rights,
properties or assets of either of the Company or Merger Sub acquired or to be
acquired by the Surviving Corporation as a result of, or in connection with, the
Merger or otherwise to carry out this Agreement, then the officers and directors
of the Surviving Corporation shall be authorized to execute and deliver, in the
name and on behalf of either the Company or Merger Sub, all such deeds, bills of
sale, instruments of conveyance, assignments and assurances and to take and do,
in the name and on behalf of each of such corporations or otherwise, all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title or interest in, to and under such rights,
properties or assets in the Surviving Corporation or otherwise to carry out this
Agreement.

 

1.2 Closing and Effective Time. The closing of the Merger (the “Closing”) will
take place at 10:00 a.m., local time, on the fifth (5th) Business Day following
the satisfaction or waiver of all of the conditions set forth in Article 5
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the fulfillment or waiver of those conditions at the
Closing), at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway,
32nd Floor, New York, New York 10006, unless another time, date or place is
agreed to in writing by the parties hereto. The date on which the Closing
actually occurs is referred to herein as the “Closing Date”. At the Closing, the
Company shall cause an appropriate certificate of merger or other appropriate
documents (the “Certificate of Merger”) to be executed, acknowledged and filed
with the Secretary of State of the State of Delaware as provided in Section 251
of the DGCL and shall take all such reasonable further actions and make all
other filings or recordings required under the DGCL. The Merger shall become
effective at the time the Certificate of Merger shall have been duly filed with
the Secretary of State of the State of Delaware or such other date and time as
is agreed upon by the parties and specified in the Certificate of Merger, such
date and time hereinafter referred to as the “Effective Time”.

 

2

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

1.3 Conversion of Securities. At the Effective Time, by virtue of the Merger and
without any action on the part of Buyer, Merger Sub, the Company or the holders
of any of the following securities:

 

(a) Conversion of Company Common Stock. Each share of Company Common Stock (a
“Share” or collectively, the “Shares”) issued and outstanding immediately prior
to the Effective Time, other than Shares to be cancelled in accordance with
Section 1.3(b) and other than Dissenting Shares (as defined below), shall be
converted into the right to receive the Milestone Payments pursuant to
Section 1.5.

 

(b) Cancellation of Treasury Stock and Buyer-Owned Stock. All Shares that are
held in the treasury of the Company or owned of record by any of the
Subsidiaries of the Company, and all Shares owned of record by Buyer, Merger Sub
or any of their respective wholly-owned Subsidiaries shall be cancelled and
shall cease to exist, with no payment being made with respect thereto.

 

(c) Merger Sub Common Stock. Each share of common stock, par value $0.0001 per
share, of Merger Sub issued and outstanding immediately prior to the Effective
Time shall be converted into and become one newly and validly issued, fully paid
and nonassessable share of common stock of the Surviving Corporation.

 

The Milestone Payments, if any, to be paid following the conversion of Shares
pursuant to Section 1.3(a) are referred to herein as the “Merger
Consideration”. At the Effective Time, all of the Shares shall cease to be
outstanding, shall be cancelled and shall cease to exist, and each certificate
(a “Certificate”) formerly representing any of the Shares (other than Shares to
be cancelled in accordance with Section 1.3(b) and other than Dissenting Shares)
shall thereafter represent only the right to receive the Merger Consideration,
in each case without interest, subject to compliance with the procedures for
surrender of such Shares as set forth in Section 1.4(b). Notwithstanding
anything in this Agreement to the contrary, if, from the date of this Agreement
until the Effective Time, the outstanding shares of Company Common Stock or the
securities convertible into or exercisable for shares of Company Common Stock
shall have been changed into a different number of shares or a different class
by reason of any reclassification, stock split (including a reverse stock
split), recapitalization, split-up, combination, exchange of shares,
readjustment, or other similar transaction, or a stock dividend or stock
distribution thereon shall be declared with a record date within said period,
the Merger Consideration and any other similarly dependent items, as the case
may be, shall be appropriately adjusted to provide the holders of Shares the
same economic effect as contemplated by this Agreement prior to such event.

 

1.4 Payments at Closing; Surrender of Certificates.

 

(a) Closing Statement. On or prior to the third business day prior to the
Closing Date, Company shall prepare and deliver to Buyer the Closing Statement.

 

(b) Payments.  At or immediately following the Effective Time, Buyer shall
deposit or pay, or shall cause to be deposited or paid, the following amounts in
immediately available funds: (i) an amount in cash equal to the unpaid
Transaction Expenses to be paid according to the instructions in the Closing
Statement and (ii) $200,000 to be deposited with the Company to fund an animal
study in combination with CPI-431-32 in an animal model reasonably acceptable to
the Company.

 

(b) Certificates. As promptly as practicable after the Effective Time, Buyer
shall mail to each holder of record of a Certificate whose Shares were converted
into the right to receive the Merger Consideration at the Effective Time
pursuant to this Agreement: (i) a letter of transmittal, which shall specify
that delivery shall be effected, and risk of loss and title to the Certificates
shall pass, only upon delivery of the Certificates to Buyer, and shall otherwise
be in such form and have such other provisions as Buyer may reasonably specify
and as reasonably approved by the Company prior to the Effective Time, and
(ii) instructions for effecting the surrender of the Certificates in exchange
for the right to receive the Merger Consideration. Upon surrender of
Certificates for cancellation to Buyer or to such agent or agents as may be
appointed by Buyer, and upon delivery of a letter of transmittal, duly executed
and in proper form, with respect to such Certificates, and such other documents
as may reasonably be required by Buyer, the holder of such Certificates shall be
entitled to receive in exchange therefor the Merger Consideration into which
each Share formerly represented by such Certificates was converted pursuant to

 

3

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 1.3(a), and the Certificates so surrendered shall forthwith be
cancelled. In the event of a transfer of ownership of Company Common Stock that
is not registered in the transfer records of the Company, payment of the Merger
Consideration may be made to a Person other than the Person in whose name the
Certificate so surrendered is registered, if such Certificate shall be properly
endorsed or shall otherwise be in proper form for transfer and the Person
requesting such payment shall pay any transfer and other similar Taxes required
by reason of the payment of the Merger Consideration to a Person other than the
registered holder of the Certificate so surrendered or shall establish to the
satisfaction of Buyer that such Taxes either have been paid or are not required
to be paid.

 

(c) Book-Entry Shares. Any holder of non-certificated Shares represented by
book-entry (“Book-Entry Shares” and each individually a “Book-Entry Share”), in
each case whose Shares were converted into the right to receive the Merger
Consideration at the Effective Time pursuant to this Agreement, shall not be
required to deliver a Certificate or an executed letter of transmittal to Buyer
to receive the Merger Consideration that such holder is entitled to receive
pursuant to this Agreement. In lieu thereof, each holder of record of one or
more Book-Entry Shares whose Shares were converted into the right to receive the
Merger Consideration at the Effective Time pursuant to this Agreement shall,
upon receipt by Buyer of an “agent’s message” (or such other evidence, if any,
of surrender as Buyer may reasonably request) be entitled to receive in exchange
therefor the amount of cash into which each Share formerly represented by such
Book-Entry Share was converted pursuant to Section 1.3(a). Payment of the Merger
Consideration with respect to Book-Entry Shares shall only be made to the Person
in whose name such Book-Entry Shares are registered.

 

(d) Rights Prior to Surrender. Until surrendered as contemplated by this
Section 1.4, each Certificate and each Book-Entry Share shall be deemed at any
time after the Effective Time to represent only the right to receive the Merger
Consideration into which the Shares formerly represented by such Certificate or
Book-Entry Share has been converted pursuant to Section 1.3(a). No interest
shall be paid or accrue on any cash payable upon surrender of any Certificate or
Book-Entry Share.

 

(e) Transfer Books; No Further Ownership Rights in Shares. As of the close of
business on the date of the Effective Time, the stock transfer books of the
Company shall be closed and thereafter there shall be no further registration of
transfers of Shares on the records of the Company. The Merger Consideration paid
in accordance with the terms of Section 1.3 and Section 1.4 upon conversion of
any Shares shall be deemed to have been paid in full satisfaction of all rights
pertaining to such Shares. From and after the Effective Time, the holders of
Shares outstanding immediately prior to the Effective Time shall cease to have
any rights with respect to such Shares except as otherwise provided for herein
or by applicable law. If, after the Effective Time, Certificates are presented
to the Surviving Corporation for any reason, they shall be cancelled and
exchanged as provided in this Agreement.

 

(d) Termination of Fund; Abandoned Property; No Liability. Stockholders shall be
entitled to look only to the Surviving Corporation (subject to abandoned
property, escheat or other similar laws) as general creditors thereof with
respect to the Merger Consideration payable upon due surrender of their Shares
and compliance with the procedures set forth in Section 1.4(b) or
Section 1.4(c), as applicable, without interest. Notwithstanding the foregoing,
the Surviving Corporation shall not be liable to any Stockholder for Merger
Consideration delivered to a public official pursuant to any applicable
abandoned property, escheat or similar law.

 

(e) Lost, Stolen or Destroyed Certificates. In the event that any Certificate
shall have been lost, stolen or destroyed, Buyer shall issue in exchange for
such lost, stolen or destroyed Certificate, upon the making of an affidavit of
that fact by the holder thereof, the Merger Consideration payable or deliverable
in respect thereof pursuant to this Agreement; provided, however, that Buyer
may, in its reasonable discretion and as a condition precedent to the payment of
any such Merger Consideration, require the owner of such lost, stolen or
destroyed Certificate to deliver a bond in such sum as Buyer may reasonably
direct as indemnity against any claim that may be made against Buyer, Merger Sub
or the Surviving Corporation with respect to the Certificate alleged to have
been lost, stolen or destroyed.

 

4

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

1.5 Earnouts.

 

(a)                                 Milestone Payments.  Subject to
Section 1.5(d) and Buyer’s Right of Setoff pursuant to Article VII, upon the
achievement by or on behalf of Buyer or the Surviving Corporation of the
following events (each, a “Milestone Event”), Buyer shall pay to the
Stockholders as specified in the Closing Statement the following additional
amounts (each a “Milestone Payment”):

 

(i)                   upon receipt of Phase I Positive Data from the Phase I
trial of CPI-431-32 in humans: (1) such number of validly issued, fully paid and
non-assessable shares of common stock, par value $0.0001  per share, of Buyer
(the “Buyer Common Stock”) equal to [*]% of the issued and outstanding Buyer
Common Stock on the Closing Date and (2) $[*] by wire transfer of immediately
available funds;

 

(ii)                upon receipt of Phase II Positive Data from a proof of
concept clinical trial (whether an HBV-positive Phase I clinical trial or a
separate Phase II clinical trial, or otherwise) of CPI-431-32 in humans:
(1) such number of validly issued, fully paid and non-assessable shares of Buyer
Common Stock equal to [*]% of the issued and outstanding Buyer Common Stock on
the Closing Date and (2) $[*] by wire transfer of immediately available funds;

 

(iii)             upon initiation of a Phase III trial of CPI-431-32: $[*] by
wire transfer of immediately available funds; and

 

(iv)            upon the acceptance by the U.S. Food and Drug Administration of
a new drug application for CPI-431-32: $[*] by wire transfer of immediately
available funds.

 

(b)           Adjustments to Merger Consideration.

 

(i)                   Cash Amounts. The aggregate cash amount payable to any
Stockholder pursuant to this Article I shall be rounded to the nearest whole
cent ($0.01).

 

(ii)                No Fractional Shares. No fractional shares of Buyer Common
Stock will be issued to the Stockholders under this Agreement. In lieu of
fractional shares of Buyer Common Stock, each Stockholder shall receive an
amount of cash (rounded to the nearest whole cent) equal to the product of
(a) the fraction of a share of Buyer Common Stock to which such Stockholder
would otherwise be entitled (after aggregating all fractional shares of Buyer
Common Stock issuable to such stockholder), multiplied by (b) the volume
weighted average price over the five (5) trading-day period ending on the
trading day prior to the applicable Date of Achievement.

 

(iii)             Stock Splits.  Notwithstanding anything in this Agreement to
the contrary, if, following the Closing Date, the Buyer Common Stock or the
securities convertible into or exercisable for shares of Buyer Common Stock
shall have been changed into a different number of shares or a different class
by reason of any reclassification, stock split (including a reverse stock
split), recapitalization, split-up, combination, exchange of shares,
readjustment, or other similar transaction, or a stock dividend or stock
distribution thereon shall be declared with a record date following the Closing
Date, the Milestone Payments contemplated in Sections 1.5(a)(i)(1) and
1.5(a)(ii)(1) and any other similarly dependent items, as the case may be, shall
be appropriately adjusted to provide the Stockholders the same economic effect
as contemplated by this Agreement prior to such event.

 

(c)           Notification and Payment by Buyer. Buyer shall promptly notify
Stockholder Representative after the date a Milestone Event has been achieved,
as determined by the majority of directors of the Buyer Board (the “Date of
Achievement”). Within 30 days of notification by Buyer to Stockholder
Representative of the realization of a Milestone, Buyer shall pay the
corresponding Milestone Payment to the Stockholders according to the Closing
Statement, in shares of Buyer Common Stock or in cash by wire transfer of
immediately available funds, as applicable, and each as directed by the
Stockholder Representative.  Buyer shall consult with the Stockholder
Representative prior to finalizing payment amounts to individual Stockholders.

 

(d)           Milestone Payments to Aurinia Pharmaceuticals Inc.  The Milestone
Payments to be made to the Stockholders shall be offset, in accordance with
Section 1.5(d) of the Company Disclosure Schedule, by the

 

5

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

milestone payments to be made by Buyer to Aurinia Pharmaceuticals, Inc. pursuant
to Sections 4.1, 4.2 and 4.6 of that certain NICAMs Purchase and Sale Agreement,
dated February 14, 2014, by and between Ciclofilin Pharmaceuticals Corp. and
Aurinia Pharmaceuticals, Inc., as modified by that certain letter agreement,
dated May 26, 2016.

 

1.6 Dissenting Shares. Notwithstanding anything in this Agreement to the
contrary, Shares outstanding immediately prior to the Effective Time and held by
a holder who is entitled to demand and has properly demanded appraisal for such
Shares in accordance with, and who otherwise complies with, Section 262 of the
DGCL (such Shares, “Dissenting Shares”) shall not be converted into the right to
receive the Merger Consideration as provided in Section 1.3(a), and shall
instead represent the right to receive only the payment provided by Section 262
of the DGCL. If any such holder fails to perfect or otherwise waives, withdraws
or loses his right to appraisal under Section 262 of the DGCL or other
applicable law, then such Dissenting Shares shall be deemed to be Shares that
have been converted as of the Effective Time into, and to have become
exchangeable solely for, the right to receive the Merger Consideration as
provided in Section 1.3(a), without interest. The Company shall give Buyer
(i) prompt notice of any written demands for appraisal, attempted withdrawals of
such demands, and any other instruments served pursuant to applicable law that
are received by the Company relating to the Stockholders’ rights of appraisal,
and (ii) the opportunity to participate in and control all negotiations and
proceedings with respect to demands for appraisal under the DGCL. The Company
shall not, except with the prior written consent of Buyer, voluntarily make any
payment with respect to any demands for appraisal, offer to settle or settle any
such demands.

 

1.7 Withholding Rights. Buyer, Merger Sub and the Surviving Corporation, as the
case may be, shall be entitled to deduct and withhold or cause to be deducted or
withheld from any amount otherwise payable pursuant to this Agreement to any
Person such amounts as Buyer, Merger Sub or the Surviving Corporation are
required to deduct and withhold with respect to the making of such payment under
the Internal Revenue Code of 1986, as amended (the “Code”) or any other
provision of applicable law; provided, however, that before any such deduction
or withholding is made, Buyer shall provide to the Stockholder Representative
written notice of any applicable payor’s intention to make such deduction or
withholding, which notice shall set forth, in reasonable detail, the authority,
basis and method of calculation for such deduction or withholding, so as to
provide the Stockholder Representative with a reasonable opportunity to obtain
reduction of or relief from such deduction or withholding from the applicable
Governmental Entity, and Buyer shall reasonably cooperate with the Stockholder
Representative to obtain such reduction of or relief from such deduction or
withholding.  Buyer, Merger Sub and the Surviving Corporation, as applicable,
shall timely remit to the appropriate Governmental Entity any and all amounts so
deducted or withheld. To the extent that amounts are so withheld and remitted to
the appropriate Governmental Entity by Buyer, Merger Sub or the Surviving
Corporation or their respective Affiliates, such amounts shall be treated for
all purposes of this Agreement as having been paid to the Person in respect of
whom such deduction and withholding was made by Buyer, Merger Sub or the
Surviving Corporation or their respective Affiliates.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF COMPANY

 

Company hereby represents and warrants to Buyer and Merger Sub, as qualified by
the disclosure schedule delivered by Company to Buyer and Merger Sub
concurrently herewith (the “Company Disclosure Schedule”) (which Company
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections of this Article II, and any information disclosed in any
such section of the Company Disclosure Schedule, if it is readily apparent that
the disclosure contained in such section would clearly apply to other
representations and warranties contained in this Article II, would also apply to
such other representations and warranties), as follows:

 

Section 2.1 Organization, Standing and Power. The entities set forth in
Section 2.1 of the Company Disclosure Schedule (the “Subsidiaries”) are all of
the Subsidiaries of Company. Company and each Subsidiary thereof is a
corporation duly organized, validly existing and in good standing or active
status under the laws of the

 

6

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

jurisdiction in which it is incorporated and has all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted, except where any failure to be so
organized, existing or in good standing or active status or to have such power
or authority would not, or would not reasonably be expected to, individually or
in the aggregate, have a Company Material Adverse Effect. Company is duly
qualified or licensed to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its activities makes such qualification or licensing
necessary, except for any failure to be so qualified or licensed or in good
standing which would not, or would not reasonably be expected to, individually
or in the aggregate, have a Company Material Adverse Effect.

 

Section 2.2 Certificate of Incorporation and Bylaws. Company has heretofore
furnished or otherwise made available to Buyer and Merger Sub a complete and
correct copy of the certificate of incorporation (the “Company Certificate of
Incorporation”) and bylaws (the “Company Bylaws”) of Company, as amended and in
effect on the date hereof. The Company Certificate of Incorporation and Company
Bylaws are in full force and effect. Company is not in violation of any
provisions of the Company Certificate of Incorporation or Company Bylaws in any
material respect.

 

Section 2.3 Capital Structure.

 

(a) The authorized capital stock of Company consists of 4,000,000 shares of
Company Common Stock. Except as set forth in Section 2.3(a) of the Company
Disclosure Schedule, as of the date of this Agreement, Company does not have any
outstanding shares of capital stock or options, warrants, calls, rights, puts or
Contracts to which Company is a party or by which Company is bound obligating
Company to issue, deliver, sell, redeem or otherwise acquire, or cause to be
issued, delivered, sold, redeemed or otherwise acquired, any additional shares
of capital stock (or other voting securities or equity equivalents) of Company
or obligating Company to grant, extend or enter into any such option, warrant,
call, right, put or Contract. All of the outstanding Company Shares are validly
issued, fully paid, non-assessable and free of preemptive rights. Except as set
forth in Section 2.3(a) of the Company Disclosure Schedule, as of the date of
this Agreement, Company does not have any outstanding bonds, debentures, notes
or other obligations, the holders of which have the right to vote (or
convertible into or exercisable for securities having the right to vote) with
the Stockholders on any matter. There are no Contracts to which Company or its
respective officers or directors are a party concerning the voting of any
capital stock of Company.

 

(b) There are no registration rights and there are no voting trusts, proxies or
other agreements or understandings with respect to any equity security of
Company. There is no stockholder rights plan that will be applicable or
triggered by the entry into this Agreement or the consummation of the other
transactions contemplated hereunder.

 

(c) Each outstanding share of capital stock (or other voting security or equity
equivalent, as the case may be) of the Subsidiaries of Company is duly
authorized, validly issued, fully paid and non-assessable and each such share
(or other voting security or equity equivalent, as the case may be) is owned by
Company, free and clear of all security interests, liens, claims, pledges,
options, rights of first refusal, limitations on voting rights, charges and
other Encumbrances of any nature whatsoever.

 

Section 2.4 Authority.

 

(a) (i) On or prior to the date of this Agreement, the Company Board has
(x) determined that this Agreement and the transactions contemplated hereby
(including the Merger) are advisable and in the best interests of Company and
the Stockholders, and (y) approved and adopted this Agreement, and the
transactions contemplated hereby (including the Merger), and (ii) prior to the
Closing, the Company has obtained the Company Stockholder Approval.

 

(b) Company has all requisite corporate power and authority to enter into this
Agreement and, subject to obtaining the Company Stockholder Approval, to perform
its obligations hereunder and to consummate

 

7

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

the transactions contemplated hereby. The execution and delivery of this
Agreement by Company and the consummation by it of the transactions contemplated
hereby has been duly and validly authorized by all necessary corporate action on
the part of Company and, except for obtaining the Company Stockholder Approval,
no other corporate proceedings on the part of Company (other than the filing of
appropriate Merger documents as required by the DGCL) and no other Stockholder
votes are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Company and (assuming the valid authorization, execution and
delivery of this Agreement by Buyer and Merger Sub and the validity and binding
effect of this Agreement on Buyer and Merger Sub) constitutes the legal, valid
and binding obligation of Company, enforceable against Company in accordance
with its terms, except to the extent enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by the effect of general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law) (the “Bankruptcy and Equity Exception”).

 

Section 2.5 Consents and Approvals; No Violation.

 

(a) The execution and delivery of this Agreement by Company does not, and the
performance of this Agreement by Company (including the consummation of the
Merger) will not, (i) conflict with or violate any provision of the Company
Certificate of Incorporation or Company Bylaws or any equivalent organizational
documents of Company, (ii) conflict with or violate any law applicable to
Company, or (iii) require any consent or approval under, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, any Contract, Company permit or other instrument or obligation, except in
each of the foregoing clauses (ii) and (iii) as would not have a Company
Material Adverse Effect.

 

(b) The execution and delivery of this Agreement by Company does not, and the
performance of this Agreement by Company will not, require any consent,
approval, authorization or Permit of, or filing with or notification to, any
Governmental Entity or any other Person, except the filing and recordation of
the Certificate of Merger as required by the DGCL.

 

Section 2.6 Regulatory Compliance.

 

(a) To the Knowledge of Company, (i) there is no civil, criminal or
administrative action, suit, demand, claim, complaint, hearing, investigation,
demand letter, warning letter, proceeding or request for information pending
against Company, and (ii) Company has no liability (whether actual or
contingent) for failure to comply with the Federal Food, Drug, and Cosmetic Act
(the “FDCA”), 21 U.S.C. §301 et. seq., and all applicable regulations
promulgated by the United States Food and Drug Administration (“FDA”)
(collectively, “FDA Law and Regulation”) or any law or regulation of a
comparable foreign regulatory or Governmental Entity. There has not been any
material violation of any FDA Law and Regulation or any law or regulation of a
comparable foreign regulatory or Governmental Entity by Company in its product
development efforts, submissions, record keeping and reports to FDA or a
comparable Governmental Entity that could reasonably be expected to require or
lead to investigation, corrective action or enforcement, or regulatory or
administrative action; provided that, to the extent the foregoing activities
have been performed on Company’s behalf by any third party contractors, the
representation and warranty made in this sentence shall only be made to the
extent of Company’s Knowledge after exercise of reasonable diligence in
requiring such contractors to comply with applicable FDA Law and Regulation or
any law or regulation of a comparable foreign regulatory or Governmental Entity.

 

(b) To the Knowledge of Company, each of the product candidates of Company is
being, and at all times has been, developed, tested, manufactured, labeled,
promoted and stored, as applicable, in material compliance with FDA Law and
Regulation and requirements of comparable foreign regulatory and Governmental
Entities and, to the extent the foregoing activities have been performed on
Company’s behalf by any third party contractors, Company has exercised
reasonable diligence in requiring such contractors to comply with applicable FDA
Law and Regulation or any law or regulation of a comparable foreign regulatory
or Governmental Entity, other than Taxes that are not yet due and payable.

 

8

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

(c) To the Knowledge of Company, the clinical trials, studies and other
preclinical tests conducted by Company were, and if still pending, are, being
conducted in all material respects in accordance with all experimental
protocols, informed consents, procedures and controls of Company and applicable
FDA and foreign requirements including, but not limited to, good clinical
practices, good laboratory practices, and FDA Law and Regulation including the
protection of human subjects and, to the extent the foregoing activities have
been performed on Company’s behalf by any third party contractors, Company has
exercised reasonable diligence in requiring such contractors to comply with
applicable FDA Law and Regulation or any law or regulation of a comparable
foreign regulatory or Governmental Entity. Company has not received any written
notice from the FDA or any other regulatory or Governmental Entity requiring the
termination or suspension or material modification of any animal study,
preclinical study or clinical trial conducted by or on behalf of Company and, to
the Knowledge of Company, there is no reasonable basis for any termination,
suspension, or material modification, for, in each case, purposes of the
protection of subject health or safety, of any ongoing human clinical trial
being conducted by or on behalf of Company.

 

(d) With respect to all third party manufacturers and suppliers of key raw
materials (each a “Third Party Manufacturer”) used by Company, (i) to the
Knowledge of Company, each such Third Party Manufacturer (A) has complied and is
complying, in each case in all material respects, with all applicable laws,
rules, and regulations, including the FDA Law and Regulation and any similar
state or foreign laws and (B) has all material Permits to perform its
obligations as a Third Party Manufacturer and all such Permits are in full force
and effect and (ii) Company has exercised reasonable diligence in requiring
Third Party Manufacturers to comply with applicable FDA Law and Regulation or
any law or regulation of a comparable foreign regulatory or Governmental Entity.

 

(e) To the Knowledge of the Company, in connection with Company’s business, no
director, officer, employee or agent of Company has (x) made any untrue
statement of material fact or fraudulent statement to the FDA or any other
Governmental Entity, (y) failed to disclose a material fact required to be
disclosed to the FDA or any other Governmental Entity or (z) committed an act,
made a statement, or failed to make a statement that would reasonably be
expected to provide the basis for the FDA or any other Governmental Entity to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” as set forth in CPG. Section 120.100.

 

(f) Company has complied in all material respects with all applicable security
and privacy standards regarding protected health information pursuant to the
Health Insurance Portability and Accountability Act (“HIPAA”) or any foreign
equivalent and applicable privacy laws.

 

(g) To the extent applicable, Company has applied to the FDA and all comparable
foreign regulatory or Governmental Entities for and received approval of all
material registrations, applications, licenses, requests for exemptions, Permits
and other regulatory authorizations (the “FDCA Permits”) necessary to conduct
the business of Company as currently conducted. Company is in material
compliance with all such FDCA Permits. To the Knowledge of Company, no
suspension, revocation, cancellation or withdrawal of the FDCA Permits is
threatened and there is no basis for believing that such FDCA Permits will not
be renewable upon expiration or will be suspended, revoked, cancelled, modified
or withdrawn.

 

Section 2.7 Undisclosed Liabilities. Company has no material liabilities
(absolute, accrued, contingent or otherwise) of a nature required to be
disclosed on a balance sheet or in the related notes to financial statements
prepared in accordance with United States generally accepted accounting
principles (“GAAP”), except liabilities (a) reflected or reserved against in
Company’s financial statements and (b) set forth in Section 2.7 of the Company
Disclosure Schedule.

 

Section 2.8 Litigation. Except as set forth in Section 2.8 of the Company
Disclosure Schedule, there is no Action by or before any Governmental Entity or
other Person pending or, to the Knowledge of Company, threatened

 

9

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

against Company, and it is not subject to any Order that could prevent the
consummation of the transactions contemplated by this Agreement.

 

Section 2.9 Taxes. Except as and to the extent disclosed in Section 2.9 of the
Company Disclosure Schedule:

 

(a) All federal income Tax Returns and all other material Tax Returns required
to be filed by or on behalf of Company have been properly filed with the
appropriate taxing authorities in all jurisdictions in which such Tax Returns
are required to be filed, and all such Tax Returns, as amended, are accurate and
complete in all material respects; provided, however, that regardless of what
may be reported on such Tax Returns, Company makes no representation regarding
the amount of any net operating losses that are available to it or have been
reported by Company for any federal, state or other Tax purposes, and Company
makes no representation regarding any limitation on use of its net operating
losses that might apply either before or after the Closing Date under
Section 382 of the Code or any other applicable limitations under any Tax laws,
rules or regulations. All material Taxes payable by or on behalf of Company
(whether or not shown in a Tax Return) have been fully paid or adequately
provided for in accordance with GAAP, and adequate reserves or accruals for
Taxes have been provided in accordance with GAAP with respect to any period for
which Tax Returns have not yet been filed or for which Taxes are not yet due and
owing or for which Taxes are being contested in good faith. Company has not
executed or filed with the IRS or any other taxing authority any agreement,
waiver or other document or arrangement extending or having the effect of
extending the period for assessment or collection of Taxes (including, but not
limited to, any applicable statute of limitation), and no power of attorney with
respect to any Tax matter is currently in force (other than powers of attorney
authorizing employees of the Company to act on behalf of the Company) and no
request for any such waiver or extension is currently pending. Section 2.9 of
the Company Disclosure Schedule contains a list of all jurisdictions (whether
foreign or domestic) to which any Tax is payable by or on behalf of Company and
with whom Tax Returns are required to be filed by or on its behalf, and a list
of any jurisdictions (whether foreign or domestic) in which Company is not in
good standing as a result of Tax obligations.

 

(b) To the Knowledge of Company, no audit or other proceeding by any taxing
authority is ongoing or pending with respect to any Taxes due from or with
respect to Company, and there is no dispute with respect to any liability for
Taxes of Company either claimed, raised, or threatened in writing. There are no
liens for Taxes on any of the assets of Company.

 

(c) Company (i) has complied in all material respects with all applicable laws,
rules and regulations relating to the payment and withholding of Taxes; and
(ii) has duly and timely withheld from any compensation payable and from
distributions to any stockholder or payments to any creditor and has paid over
to the appropriate taxing authorities all material amounts required to be
withheld and paid over on or prior to the due date thereof under all applicable
laws.

 

(d) Company has not received written notice from any taxing authority in a
jurisdiction in which Company does not file a Tax Return stating that Company is
or may be subject to taxation by that jurisdiction.

 

(e) Company (i) is not a party to any Tax sharing, Tax indemnity or similar
agreement or arrangement, other than any agreement or arrangement between
Company and any of its respective Subsidiaries, pursuant to which it will have
any obligation to make any payments after the Closing and (ii) does not have any
liability for the Taxes of any Person other than Company and its Subsidiaries
(x) under Treasury Regulation §1.1502-6 (or similar provision of state, local or
foreign law), (y) as transferee or successor or (z) by contract (except for
customary Tax indemnification provisions in commercial contracts not primarily
relating to Taxes).

 

(f) Within the past two (2) years, Company has not distributed stock of another
Person in a transaction intended to be governed by Section 355 of the Code, nor
has the stock of Company been distributed in a transaction intended to be
governed by Section 355 of the Code.

 

10

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

(g) Company has not engaged in a “reportable transaction” as defined in Treasury
Regulation Section 1.6011-4, or any transaction that is the same as, or
substantially similar to, any “listed transactions” as defined in Treasury
Regulation Section 1.6011-4(b)(2).

 

(h) Company has not been at any time a United States Real Property Holding

 

Corporation within the meaning of Section 897(c)(2) of the Code.

 

(i) Company (i) has not elected to change, nor is Company required to change, a
method of accounting for Tax purposes pursuant to Section 481 of the Code or
otherwise that will have a continuing effect following the Closing or (ii) is
not the subject of any closing agreement with respect to Taxes that will have a
continuing effect following the Closing.

 

(j) Company has not made any payments and is not obligated to make any payments,
nor is Company a party to any agreement that under certain circumstances could
obligate it to make any payments, that will not be deductible under either
Sections 280G or 162(m) of the Code.

 

(k) To the Knowledge of Company, there are no excess loss accounts, deferred
intercompany transactions, or other items of income, gain, loss, deduction or
credit of Company under the federal consolidated return regulations or other
comparable or similar provisions of state law that must be recognized or may be
triggered as a result of the consummation of the transactions contemplated by
this Agreement.

 

Section 2.10 Environmental Matters. Company is in compliance in all material
respects with (a) all Environmental Laws and (b) the requirements of all Permits
issued under such Environmental Laws with respect to Company. There are no
pending or, to the Knowledge of Company, threatened Actions relating to
Environmental Laws against Company.

 

Section 2.11 Intellectual Property.

 

(a) To the Knowledge of Company, (i) Company’s use of (and practice of any
technology claimed by) all patents, patent rights (including patent applications
and licenses), know-how, trade secrets, trademarks (including trademark
applications), trademark rights, trade names, trade name rights, service marks,
service mark rights, copyrights and other proprietary intellectual property
rights utilized in, or reasonably necessary to conduct, Company’s business as
currently conducted (collectively, the “Company Intellectual Property”) does not
infringe on, misappropriate, or otherwise violate the intellectual property
rights of any third party, and is in accordance in all material respects with
any applicable licenses or other agreements pursuant to which Company acquired
the right to use such Company Intellectual Property and (ii) Company owns
sufficient rights and/or interest in the Company Intellectual Property to
conduct its business as currently conducted without infringement,
misappropriation, or violation of any third party’s intellectual property
rights.  The Company Intellectual Property is listed Section 2.11(a) of the
Company Disclosure Schedule.

 

(b) Company has not received any notice, written or otherwise, and has no
Knowledge of, (i) any claim that is pending or threatened, Order, or proceeding
with respect to any Company Intellectual Property or Company’s practice of any
third party’s intellectual property rights, (ii) any allegation by any third
party that Company has infringed, misappropriated, or violated any intellectual
property rights of any third party, or (iii) any notice of any alleged or actual
breach of any license or other agreement pursuant to which Company acquired the
right to use any Company Intellectual Property. To the Knowledge of Company,
there is no reasonable basis for any third party to claim of intellectual
property right infringement, misappropriation, or violation against Company with
respect to the conduct of Company’s business.

 

(c) Company has maintained commercially reasonable practices to protect the
confidentiality of its confidential information and trade secrets and has
required all employees, consultants, and other Persons or entities

 

11

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

to whom it provided access to its confidential information (other than
attorneys, accountants, and others with professional duties of confidentiality,
to whom this requirement shall not apply) to execute written agreements
requiring them to maintain the confidentiality of such information and to limit
his, her or its use of such information on commercially reasonable terms

 

Section 2.12 Contracts.

 

(a)  Section 2.12(a) of the Company Disclosure Schedule set forth all Contracts,
understandings or proposed transactions to which the Company is a party or by
which it is bound that involve (i) obligations (contingent or otherwise) of, or
payments to, the Company in excess of $10,000, (ii) the license of any patent,
copyright, trademark, trade secret or other proprietary right to or from the
Company, (iii) the grant of rights to manufacture, produce, assemble, license,
market, or sell its products to any other Person that limit the Company’s
exclusive right to develop, manufacture, assemble, distribute, market or sell
its products, or (iv) indemnification by the Company with respect to
infringements of proprietary right (each, a “Material Company Contract”).

 

(b) Each Material Company Contract is valid and binding on the Company in
accordance with its terms and is in full force and effect. None of the Company
or, to the Company’s Knowledge, any other party thereto is in breach of or
default under (or is alleged to be in breach of or default under), or has
provided or received any notice of any intention to terminate, any Material
Company Contract. No event or circumstance has occurred that, with notice or
lapse of time or both, would constitute an event of default under any Material
Company Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder. Complete and correct copies of each Material Company
Contract (including all modifications, amendments and supplements thereto and
waivers thereunder) have been made available to Buyer.

 

(c) Except as set forth in Section 2.12(c) of the Company Disclosure Schedule,
neither the execution of this Agreement nor the consummation of the transactions
contemplated hereunder shall constitute a default under, give rise to
cancellation rights under, or otherwise adversely affect any of the material
rights of Company under any Material Company Contract.

 

Section 2.13 Labor and Other Employment Matters.

 

(a) No labor dispute exists or, to the knowledge of the Company, is imminent
with respect to any of the employees of the Company, which could reasonably be
expected to result in a Company Material Adverse Effect. Company is in material
compliance with all applicable laws respecting labor, employment, fair
employment practices, terms and conditions of employment, workers’ compensation,
occupational safety, plant closings, and wages and hours.

 

(b) Except as disclosed in Section 2.13(b) of the Company Disclosure Schedule,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (either alone or in conjunction with any
other event, such as termination of employment) (i) result in any payment
(including, without limitation, severance, parachute or otherwise) becoming due
to any director or any employee of Company or its Affiliates from Company or its
Affiliates under any Company Plan (as hereinafter defined) or otherwise,
(ii) significantly increase any benefits otherwise payable under any Company
Plan or (iii) result in any acceleration of the time of payment or vesting of
any material benefits.

 

(c) Except as disclosed in Section 2.13(c) of the Company Disclosure Schedule,
Company is not (i) subject to any obligation to pay health insurance premiums or
make any other payments under any health insurance plan, (ii) obligated to make
any payments to or provide any benefits under COBRA to any former employee, or
(iii) to the Knowledge of Company, subject to any outstanding worker’s
compensation claims.

 

12

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 2.14 Employee Benefits; ERISA.

 

(a) (i) Each plan, program, policy, practice, Contract, agreement or other
arrangement providing for employment, compensation, retirement, pension,
deferred compensation, loans, severance, separation, relocation, repatriation,
expatriation, visas, work permits, termination pay, performance awards, bonus,
incentive, stock option, stock purchase, stock bonus, phantom stock, stock
appreciation right, supplemental retirement, profit sharing, fringe benefits,
cafeteria benefits, medical benefits, life insurance, disability benefits,
accident benefits, salary continuation, accrued leave, vacation, sabbatical,
sick pay, sick leave, unemployment benefits or other benefits, whether written
or unwritten, including each “voluntary employees’ beneficiary association”
under Section 501(c)(9) of the Code and each “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), in each case, for active, retired or former employees,
directors or consultants, which is currently sponsored, maintained, contributed
to, or required to be contributed to or with respect to which any potential
liability is borne by Company or any trade or business (whether or not
incorporated) that is or at any relevant time was treated as a single employer
with Company within the meaning of Section 414 of the Code (an “ERISA
Affiliate”) (collectively, the “Company Plans”) complies in all material
respects with its terms, the terms of each applicable collective bargaining
agreement, ERISA, the Code and all other applicable statutes and governmental
rules and regulations, (ii) no Company Plan, nor any trust created thereunder,
has failed to satisfy the minimum funding standard as described in Section 302
of ERISA, whether or not waived, (iii) neither Company nor any ERISA Affiliate
has withdrawn, and neither has knowledge of any facts or conditions that could
result in a withdrawal, from any “multiemployer plan” (as defined in
Section 3(37) of ERISA), and (iv) no liability under Title IV of ERISA has
occurred or is reasonably expected to occur.

 

(b) No Company Plan provides, or reflects or represents any liability of Company
to provide, retiree life insurance, retiree health benefits or other retiree
employee welfare benefits to any Person for any reason, except as may be
required by COBRA or other applicable laws. Company has not represented,
promised or contracted (whether in oral or written form) to any employee of
Company or any other Person that such employee or other Person would be provided
with retiree life insurance, retiree health benefit or other retiree employee
welfare benefits, except to the extent required by applicable law.

 

(c) For each Company Plan, Company has furnished to Buyer a copy of such plan
(i) if the Company Plan has been reduced to writing, the current plan document
together with all amendments thereto, (ii) if the Company Plan has not been
reduced to writing, a written summary of all material plan terms, (iii) each
trust or other funding arrangement (if applicable), (iv) each summary plan
description, or other summary of the Company Plan that describes which employees
of Company are covered by the Company Plan, what benefits are provided, and who
pays for such benefits, (v) the most recently filed IRS Form 5500 (if
applicable), (vi) the most recently received IRS determination letter or IRS
notification letter for each such Company Plan that is an employee pension
benefit plan (other than a plan that is unfunded and covers only employees who
are among the select group of management or highly compensated employees of
Company) (“Company Qualified Plan”), and (vii) if applicable, the most recently
prepared actuarial report and/or financial statement.

 

(d) Each employee welfare benefit plan is in compliance in all respects with the
Patient Protection and Affordable Care Act and its companion bill, the Health
Care and Education Reconciliation Act of 2010 (collectively, the “ACA”), and the
rules and regulations promulgated there under and no federal income Taxes or
penalties have been imposed or could be imposed or are due for noncompliance
with ACA or for failure to provide minimum coverage to Employees.

 

(e) Company has made all contributions, premiums or payments required to be made
with respect to any Company Plan on or before their due dates. No Action is
pending, threatened or to the Knowledge of the Company, contemplated with
respect to any LBM Plan (other than claims for benefits in the ordinary course).
No event has occurred regarding any Company Qualified Plan that is reasonably
likely to result in the loss of the qualification of such plan under
Section 401(a) of the Code or the exempt status of any trust under
Section 501(a) of the Code. With respect to each Company Plan, all required
payments, premiums, contributions, distributions, reimbursements or accruals for
all periods (or partial periods) ending prior to or as of the Closing Date shall
have been timely made or properly accrued with the provisions of each of Company
Plans, applicable law and GAAP.

 

13

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 2.15 Brokers. Except as set forth in Section 2.15 of the Company
Disclosure Schedule, no broker, investment banker or other Person, is entitled
to any broker’s, finder’s or other similar fee or commission in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of Company.

 

Section 2.16 Certain Business Practices; Compliance with Laws. Neither Company
nor, to the Knowledge of Company, any directors or officers, agents or employees
of Company, has offered, paid or agreed to pay to any person or entity
(including any governmental official) or solicited, received or agreed to
receive from any such person or entity, directly or indirectly, any money or
anything of value for the purpose or with the intent of (a) obtaining or
maintaining business for Company, (b) facilitating the purchase or sale of any
product or service, or (c) avoiding the imposition of any fine or penalty, in
any manner which is in violation of any applicable law. To the Knowledge of
Company, (a) Company has conducted and continues to conduct business in
accordance with all laws applicable to Company and Company is not in violation
of any such law, and (b) Company is not under any investigation, been charged by
a court of competent jurisdiction with or given written notice of any violation
with respect to any violation of any applicable law.

 

Section 2.17 Related Party Transactions. No executive officer or director of
Company or any person owning 5% or more of the shares of Company Common Stock
(or any of such person’s immediate family members or Affiliates or associates)
is a party to any Contract with or binding upon Company or any of its respective
assets, rights or properties or has any interest in any property owned by Buyer
or any Buyer Operating Sub or has engaged in any transaction with any of the
foregoing within the last twelve (12) months.

 

Section 2.18 Company Financial Statements.

 

(a) The Company has made available to Buyer correct and complete copies of
(i) the unaudited consolidated balance sheet of the Company and its Subsidiaries
as of each of the fiscal years ended December 31, 2015 and 2014 and the related
unaudited consolidated statements of income, stockholders’ equity and cash flows
for each of the fiscal years ended December 31, 2015 and 2014 (including the
notes or other supplementary information thereto), and (ii) the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of March 31,
2016 and the unaudited consolidated statements of income, stockholders’ equity
and cash flows for the three months ended March 31, 2016 (all of the foregoing
financial statements are collectively referred to as the “Company Financial
Statements”).

 

(b) The Company Financial Statements (i) have been prepared in conformity with
GAAP applied consistently through the periods covered thereby without material
modification of the accounting principles used therein, and (ii) fairly present
in all material respects the financial condition of the Company and its
Subsidiaries as of the respective dates thereof and the consolidated results of
the operations and cash flows of the Company and its Subsidiaries for the
respective fiscal periods covered thereby, in each case in accordance with GAAP,
except (A) as indicated in any notes or other supplementary information thereto,
and (B) that the unaudited Company Financial Statements do not contain footnotes
and are subject to normal year-end audit adjustments (which shall not be
material individually or in the aggregate).

 

(c) Section 2.18(c) of the Company Disclosure Schedule sets forth the total
amount of outstanding Indebtedness as of the date hereof and the breakdown of
such amount between the different categories of Indebtedness set forth in the
definition thereof, and the applicable lender, counterparty or other party or
parties thereof. As of immediately prior to the Closing, the only Indebtedness
will be the Bridge Loan.

 

(d) The Company does not maintain any “off-balance sheet arrangement” within the
meaning of Item 303 of Regulation S-K.

 

14

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

(e) There are no significant deficiencies or material weaknesses in the design
or operations of the internal controls over financial reporting relating to the
Company. The Company has implemented disclosure controls and procedures designed
to ensure that material information relating to such entity is made known to the
management of such entity by others within such entity. The Company has not have
received any written complaint, allegation or assertion or claim that such
entity has engaged in questionable financial reporting, accounting or auditing
practices. To the Knowledge of the Company, there has not been any fraud,
whether or not material, that involves the officers or other employees and
former employees of such entity who have a significant role in the internal
controls over financial reporting or written allegations of any such fraud.

 

Section 2.20 Title to Assets. The Company and its Subsidiaries have good and
marketable title in fee simple to, or have valid and marketable rights to lease
or otherwise use, all real property and all personal property that is described
in the Company Financial Reports or acquired after December 31, 2015, in each
case free and clear of all Encumbrances, except for (i) Encumbrances that do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its Subsidiaries and (ii) liens for the payment of federal, state or other
taxes, for which appropriate reserves have been made in accordance with GAAP,
and the payment of which is neither delinquent nor subject to penalties. Any
real property and facilities held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance in all material
respects.

 

Section 2.21 Representations Complete. Neither the representations and
warranties of Company set forth herein nor the related Company Disclosure
Schedule contain any misstatement of a material fact or omit to state a material
fact necessary to prevent the statements made therein from being misleading.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB

 

Buyer and Merger Sub hereby, jointly and severally, represent and warrant to
Company, as qualified by the disclosure schedule delivered by Buyer and Merger
Sub concurrently herewith (the “Buyer Disclosure Schedule”) (which Buyer
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections of this Article III, and any information disclosed in any
such section of the Buyer Disclosure Schedule, if it is readily apparent that
the disclosure contained in such section would clearly apply to other
representations and warranties contained in this Article III, would also apply
to such other representations and warranties), as follows:

 

Section 3.1 Organization, Standing and Power.

 

(a) Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has the requisite corporate or other
power and authority to own, lease and operate its properties and assets and to
carry on its business as it is now being conducted.

 

(b) As of the Closing, the entities set forth in Section 3.1 of the Buyer
Disclosure Schedule attached hereto (including the Merger Sub) (collectively,
the “Buyer Operating Subs”) will be all of the Subsidiaries of Buyer, and each
of which is duly organized and validly existing under the laws of the
jurisdiction of its organization and has the requisite corporate power and
authority to own, lease and operate its properties and assets and to carry on
its business as it is now being conducted. Other than the Buyer Operating Subs
(as of the Closing Date), Buyer does not, directly or indirectly, own any
capital stock, ownership, equity, profits or voting interest or similar interest
in, or any interest convertible into or exchangeable or exercisable for any
equity or similar interest in, any corporation, partnership, limited liability
company, joint venture or other business association or entity, and, except as
contemplated in this Agreement, Buyer has not agreed and is not obligated to
make nor is bound by any written or oral agreement, contract, binding
understanding, instrument, note, option, warranty, commitment or undertaking of
any nature, as of the date hereof or as may hereafter be in effect under which
it may become obligated to make, any future investment in or capital
contribution to any other entity.

 

15

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

(c) Prior to the Closing, Buyer will deliver or make available to Company
complete and correct copies, as amended, of its Certificate of Incorporation
(the “Buyer Certificate of Incorporation”) and Bylaws (the “Buyer Bylaws”) that
shall be the Certificate of Incorporation and Bylaws of Buyer at the Effective
Time. The Buyer Certificate of Incorporation and Buyer Bylaws are in full force
and effect. Buyer is not in violation of any of the provisions of such
Certificate of Incorporation and Bylaws.

 

Section 3.2 Authority.

 

(a) On or prior to the date of this Agreement, the Merger Sub Board as well as
the Buyer Board and the stockholder of Merger Sub have approved this Agreement
and the transactions contemplated hereby, including the Merger. No additional
approvals are required from the Merger Sub Board, the Buyer Board or the Buyer’s
stockholders in connection with the Merger or the other transactions
contemplated hereby.

 

(b) Each of Buyer and Merger Sub has all requisite corporate power and authority
to enter into this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Buyer and Merger Sub and the consummation by Buyer and Merger
Sub of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of Buyer and Merger Sub
(other than the filing of the Certificate of Merger as required by the DGCL) and
no other corporate proceedings on the part of Buyer and Merger Sub are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by each of Buyer and
Merger Sub and (assuming the valid authorization, execution and delivery of this
Agreement by Company and the validity and binding effect of this Agreement on
Company) constitutes the legal, valid and binding obligation of each of Buyer
and Merger Sub, enforceable against each of Buyer and Merger Sub in accordance
with its terms, except to the extent enforceability may be limited by the
Bankruptcy and Equity Exception.

 

Section 3.3 SEC Documents and Other Reports.  Buyer has timely filed with the
Securities and Exchange Commission (the “SEC”) all reports, schedules, forms,
statements, prospectuses, registration statements and other documents, as such
documents may be amended or supplemented, required to be filed with or furnished
to the SEC by it since January 1, 2015 (collectively, together with any exhibits
and schedules thereto and other information incorporated therein, the “Buyer SEC
Documents”). As of their respective filing dates, or, if amended, as of the date
of the last amendment prior to the date of this Agreement, the Buyer SEC
Documents complied in all material respects with the requirements of applicable
laws and, at the respective times they were filed, none of the Buyer SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

Section 3.4 Consents and Approvals; No Violation.

 

(a) The execution and delivery of this Agreement by each of Buyer and Merger Sub
do not, and the performance of this Agreement by each of Buyer and Merger Sub
will not, (i) conflict with or violate any provision of the Buyer Certificate of
Incorporation or Buyer Bylaws or any equivalent organizational documents of any
Buyer Operating Sub (including Merger Sub), (ii) conflict with or violate any
law applicable to Buyer or any Buyer Operating Sub, or (iii) except for those
already obtained, require any consent or approval under, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, any Contract or other instrument or obligation.

 

(b) The execution and delivery of this Agreement by Buyer do not, and the
performance of the Agreement by Buyer will not, require any consent, approval,
authorization or Permit of, or filing with or notification to, any Governmental
Entity or any other Person, except for those already obtained or under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Securities
Act and the filing and recordation of the Certificate of Merger as required by
the DGCL.

 

16

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 3.5 Regulatory Compliance.

 

(a) Except as disclosed in the Buyer SEC Documents, there is no civil, criminal
or administrative action, suit, demand, claim, complaint, hearing,
investigation, demand letter, warning letter, proceeding or request for
information pending against Buyer or any Buyer Operating Sub, and, to the
Knowledge of Buyer, Buyer has no liability (whether actual or contingent) for
failure to comply with FDA Law and Regulation or any law or regulation of a
comparable foreign regulatory or Governmental Entity.

 

(b) Except as disclosed in the Buyer SEC Documents, to the Knowledge of Buyer,
each of the product candidates of Buyer and Buyer Operating Subs are being, and
at all times have been, developed, tested, manufactured, labeled, promoted and
stored, as applicable, in material compliance with FDA Law and Regulation and
requirements of comparable foreign regulatory and Governmental Entities and, to
the extent the foregoing activities have been performed on Buyer’s behalf by any
third party contractors, Buyer has exercised reasonable diligence in requiring
such contractors to comply with applicable FDA Law and Regulation or any law or
regulation of a comparable foreign regulatory or Governmental Entity.

 

(c) Except as disclosed in the Buyer SEC Documents, to the Knowledge of Buyer,
the clinical trials, studies and other preclinical tests conducted by Buyer and
any Buyer Operating Sub were, and if still pending, are, being conducted in all
material respects in accordance with all experimental protocols, informed
consents, procedures and controls of Buyer and applicable FDA and foreign
requirements including, but not limited to, good clinical practices, good
laboratory practices, and FDA Law and Regulation including the protection of
human subjects and, to the extent the foregoing activities have been performed
on Buyer’ behalf by any third party contractors, Buyer has exercised reasonable
diligence in requiring such contractors to comply with applicable FDA Law and
Regulation or any law or regulation of a comparable foreign regulatory or
Governmental Entity.

 

(d) Except as disclosed in the Buyer SEC Documents, with respect to all Third
Party Manufacturers used by Buyer or any Buyer Operating Sub, (i) to the
Knowledge of Buyer, each such Third Party Manufacturer (A) has complied and is
complying, in each case in all material respects, with all laws, including FDA
Law and Regulation and any similar state or foreign laws and (B) has all
material Permits to perform its obligations as a Third Party Manufacturer and
all such Permits are in full force and effect and (ii) Buyer and all Buyer
Operating Subs have exercised reasonable diligence in requiring all Third Party
Manufacturers to comply with applicable FDA Law and Regulation or any law or
regulation of a comparable foreign regulatory or Governmental Entity.

 

(e) Except as disclosed in the Buyer SEC Documents, in connection with Buyer’
and Buyer Operating Subs’ businesses, no director, officer, employee or agent of
Buyer or any Buyer Operating Sub has (x) made any untrue statement of material
fact or fraudulent statement to the FDA or any other Governmental Entity,
(y) failed to disclose a material fact required to be disclosed to the FDA or
any other Governmental Entity or (z) committed an act, made a statement, or
failed to make a statement that would reasonably be expected to provide the
basis for the FDA or any other Governmental Entity to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” as set forth in CPG. Section 120.100.

 

(f) Except as disclosed in the Buyer SEC Documents, Buyer and all Buyer
Operating Subs have complied with all applicable security and privacy standards
regarding protected health information pursuant to HIPAA or any foreign
equivalent and applicable privacy laws.

 

(g) Except as disclosed in the Buyer SEC Documents, to the extent applicable,
Buyer and all Buyer Operating Subs have applied to the FDA and all comparable
foreign regulatory or Governmental Entities for and received all FDCA Permits
necessary to conduct the business of Buyer and all Buyer Operating Subs as
currently conducted. Buyer and all Buyer Operating Subs are in material
compliance with all such FDCA Permits. To the Knowledge of Buyer, no suspension,
revocation, cancellation or withdrawal of the FDCA Permits is threatened and

 

17

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

there is no basis for believing that such FDCA Permits will not be renewable
upon expiration or will be suspended, revoked, cancelled, modified or withdrawn.

 

Section 3.6 Intellectual Property. Except as disclosed in the Buyer SEC
Documents:

 

(a) to the Knowledge of Buyer, (i) the use of (and practice of any technology
claimed by) all patents, patent rights (including patent applications and
licenses), know-how, trade secrets, trademarks (including trademark
applications), trademark rights, trade names, trade name rights, service marks,
service mark rights, copyrights and other proprietary intellectual property
rights utilized in, or reasonably necessary to conduct, Buyer’ and Buyer
Operating Subs’ businesses as currently conducted (collectively, the “Buyer
Intellectual Property”) by Buyer and the Buyer Operating Subs does not infringe
on, misappropriate, or otherwise violate the intellectual property rights of any
third party, and is in accordance in all material respects with any applicable
licenses or other agreements pursuant to which Buyer or the Buyer Operating Subs
acquired the right to use such Buyer Intellectual Property and (ii) Buyer and
the Buyer Operating Subs own sufficient rights and/or interest in the Buyer
Intellectual Property to conduct their businesses as currently conducted without
infringement, misappropriation, or violation of any third party’s intellectual
property rights;

 

(b) neither Buyer nor any Buyer Operating Sub has received any notice, written
or otherwise, nor has any Knowledge of, (i) any claim that is pending or has
been threatened in writing, Order or proceeding with respect to any Buyer
Intellectual Property or Buyer’ or any Buyer Operating Sub’s practice of any
third party’s intellectual property rights, (ii) any allegation by any third
party that Buyer or any Buyer Operating Sub has infringed, misappropriated, or
violated any intellectual property rights of any third party, or (iii) any
notice of any alleged or actual breach of any license or other agreement
pursuant to which Buyer or any Buyer Operating Sub acquired the right to use
Buyer Intellectual Property; and

 

(c) Buyer and all Buyer Operating Subs have maintained commercially reasonable
practices to protect the confidentiality of their confidential information and
trade secrets and have required all employees, consultants, and other persons or
entities to whom they provided access to their confidential information (other
than attorneys, accountants, and others with professional duties of
confidentiality, to whom this requirement shall not apply) to execute written
agreements requiring them to maintain the confidentiality of such information
and to limit his, her or its use of such information on commercially reasonable
terms.

 

Section 3.7 Brokers. No broker, investment banker or other Person, is entitled
to any broker’s, finder’s or other similar fee or commission in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of Buyer.

 

Section 3.8 Operations of Merger Sub. Merger Sub is a direct, wholly-owned
Subsidiary of Buyer, was formed solely for the purpose of engaging in the
transactions contemplated hereby, has engaged in no other business activities
and has conducted its operations only as contemplated hereby.

 

Section 3.9 Buyer Financial Statements.

 

(a) The Buyer has made available to Company correct and complete copies of
(i) the audited consolidated balance sheet of the Buyer and its Subsidiaries as
of each of the fiscal years ended June 30, 2015 and 2014 and the related audited
consolidated statements of income, stockholders’ equity and cash flows for each
of the fiscal years ended June 30, 2015 and 2014 (including the notes or other
supplementary information thereto), and (ii) the unaudited consolidated balance
sheet of the Buyer and its Subsidiaries as of December 31, 2015 and the
unaudited consolidated statements of income, stockholders’ equity and cash flows
for the six months ended December 31, 2015 (all of the foregoing financial
statements are collectively referred to as the “Buyer Financial Statements”).

 

18

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

(b) The Buyer Financial Statements (i) have been prepared in conformity with
GAAP applied consistently through the periods covered thereby without material
modification of the accounting principles used therein, and (ii) fairly present
in all material respects the financial condition of the Buyer and its
Subsidiaries as of the respective dates thereof and the consolidated results of
the operations and cash flows of the Buyer and its Subsidiaries for the
respective fiscal periods covered thereby, in each case in accordance with GAAP,
except (A) as indicated in any notes or other supplementary information thereto,
and (B) that the unaudited Buyer Financial Statements do not contain footnotes
and are subject to normal year-end audit adjustments (which shall not be
material individually or in the aggregate).

 

(c) The Buyer does not maintain any “off-balance sheet arrangement” within the
meaning of Item 303 of Regulation S-K.

 

(e) There are no significant deficiencies or material weaknesses in the design
or operations of the internal controls over financial reporting relating to the
Buyer. The Buyer has implemented disclosure controls and procedures designed to
ensure that material information relating to such entity is made known to the
management of such entity by others within such entity. The Buyer has not have
received any written complaint, allegation or assertion or claim that such
entity has engaged in questionable financial reporting, accounting or auditing
practices. To the Knowledge of the Buyer, there has not been any fraud, whether
or not material, that involves the officers or other employees and former
employees of such entity who have a significant role in the internal controls
over financial reporting or written allegations of any such fraud.

 

Section 3.10 Taxes. Except as and to the extent disclosed in Section 3.10 of the
Buyer Disclosure Schedule:

 

(a) Unless otherwise disclosed in the Buyer SEC Documents, Buyer and the Buyer
Operating Subs (i) have complied with all applicable Tax laws, (ii) have filed
all necessary Tax Returns required to be filed by them, and such Tax Returns are
accurate and complete in all material respects, and (iii) have paid all due and
owing amounts of Tax, whether or not set forth on a Tax Return. For any Taxes
not yet due and owing, Buyer and the Buyer Operating Subs have made adequate
provision for such Taxes in the Buyer Financial Statements, in accordance with
GAAP.

 

(b) The most recent Buyer Financial Statements of Buyer and the Buyer Operating
Subs reflect adequate reserves (in accordance with GAAP) for all material Taxes
payable through the date of such Buyer Financial Statements. Since the date of
the most recent Buyer Financial Statements, neither Buyer nor any of the Buyer
Operating Subs has incurred any material liability for Taxes arising outside the
ordinary course of business consistent with past custom and practice.

 

(c) Unless otherwise disclosed in the Buyer SEC Documents, all deficiencies
asserted or assessed by a taxing authority against the Buyer and the Buyer
Operating Subs have been paid in full or are adequately reserved in the Buyer
Financial Statements, in accordance with GAAP.

 

(d) Unless otherwise disclosed in the Buyer SEC Documents, there are no liens
for Taxes on any of the assets of Buyer and the Buyer Operating Subs.

 

Section 3.11 Contracts.

 

(a) Neither Buyer nor any Buyer Operating Sub is a party to or bound by any
Contract that would prohibit or materially delay the consummation of the Merger
or any of the other transactions contemplated by this Agreement.

 

(b) Except as set forth in Section 3.11(b) of the Buyer Disclosure Schedule,
neither Buyer nor any Buyer Operating Sub has received any claim of default,
notice of termination, notice of violation of covenant or other notice of third
party dissatisfaction under any Contract or agreement that extends beyond one
year in duration

 

19

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

and involves consideration of more than Ten Million Dollars ($10,000,000) in the
aggregate over the remaining term of such Contract or agreement (each a
“Material Buyer Contract”).

 

(c) Neither Buyer nor any Buyer Operating Sub is in breach or violation of, or
default under, any Material Buyer Contract, which breach, violation or default
would have a Buyer Material Adverse Effect.

 

(d) Each Material Buyer Contract is a legal, valid and binding agreement of
Buyer or the Buyer Operating Sub party thereto, subject to the Bankruptcy and
Equity Exception.

 

(e) Neither Buyer nor any Buyer Operating Sub has received any notice, written
or otherwise, with respect to a claim of default, notice of termination, notice
of violation of covenant or other notice of third party dissatisfaction under
any Material Buyer Contract, and neither Buyer nor any Buyer Operating Sub is in
breach or violation of, or default under, any Material Buyer Contract.

 

(f) To the Knowledge of Buyer, no other party is in breach or violation of, or
default under, any Material Buyer Contract.

 

(g) Except as set forth in Section 3.11(g) of the Buyer Disclosure Schedule,
neither the execution of this Agreement nor the consummation of the transactions
contemplated hereunder shall constitute a default under, give rise to
cancellation rights under, or otherwise adversely affect any of the material
rights of Buyer or any Buyer Operating Sub under any Material Buyer Contract.

 

Section 3.12 Environmental Matters. Except as disclosed in the Buyer SEC
Documents, Buyer and the Buyer Operating Subs are in compliance in all material
respects with (a) all Environmental Laws and (b) the requirements of all Permits
issued under such Environmental Laws with respect to Buyer and the Buyer
Operating Subs. There are no pending or, to the Knowledge of Buyer, threatened
Actions relating to Environmental Laws against Buyer or any Buyer Operating Sub.

 

Section 3.13 Insurance. Except as disclosed in the Buyer SEC Documents, Buyer
and the Buyer Operating Subs maintain insurance coverage with reputable insurers
in such amounts and covering such risks as are in accordance with normal
industry practice for companies engaged in businesses similar to that of Buyer
(taking into account the cost and availability of such insurance).

 

Section 3.14 Labor and Other Employment Matters. Except as disclosed in the
Buyer SEC Documents, Buyer and each Buyer Operating Sub is in material
compliance with all applicable laws respecting labor, employment, fair
employment practices, terms and conditions of employment, workers’ compensation,
occupational safety, wages and hours. Furthermore, none of the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby will (either alone or in conjunction with any other event, such as
termination of employment) (i) result in any payment (including, without
limitation, severance, parachute or otherwise) becoming due to any director or
any employee of Buyer, any Buyer Operating Sub or their Affiliates from Buyer,
any Buyer Operating Subs or their Affiliates, or (ii) result in any acceleration
of the time of payment or vesting of any material benefits. Except as disclosed
in Section 3.14 of the Buyer Disclosure Schedule and Buyer SEC Documents, Buyer
is not (i) subject to any obligation to pay health insurance premiums or make
any other payments under any health insurance plan, (ii) obligated to make any
payments to or provide any benefits under COBRA to any former employee, nor
(iii) to the Knowledge of Buyer, subject to any outstanding worker’s
compensation claims.

 

Section 3.15 Employee Benefits; ERISA. Except as disclosed in the Buyer SEC
Documents:

 

(a) (i) Each plan, program, policy, practice, Contract, agreement or other
arrangement providing for employment, compensation, retirement, pension,
deferred compensation, loans, severance, separation, relocation,

 

20

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

repatriation, expatriation, visas, work permits, termination pay, performance
awards, bonus, incentive, stock option, stock purchase, stock bonus, phantom
stock, stock appreciation right, supplemental retirement, profit sharing, fringe
benefits, cafeteria benefits, medical benefits, life insurance, disability
benefits, accident benefits, salary continuation, accrued leave, vacation,
sabbatical, sick pay, sick leave, unemployment benefits or other benefits,
whether written or unwritten, including each “voluntary employees’ beneficiary
association” under Section 501(c)(9) of the Code and each “employee benefit
plan” within the meaning of Section 3(3) ERISA, in each case, for active,
retired or former employees, directors or consultants, which is currently
sponsored, maintained, contributed to, or required to be contributed to or with
respect to which any potential liability is borne by Buyer or any trade or
business (whether or not incorporated) that is or at any relevant time was
treated as an ERISA Affiliate (collectively, the “Buyer Plans”) complies in all
material respects with its terms, the terms of each applicable collective
bargaining agreement, ERISA, the Code and all other applicable statutes and
governmental rules and regulations, (ii) no Buyer Plan, nor any trust created
thereunder, has failed to satisfy the minimum funding standard as described in
Section 302 of ERISA, whether or not waived, (iii) neither Buyer nor any ERISA
Affiliate has withdrawn, and neither has knowledge of any facts or conditions
that could result in a withdrawal, from any “multiemployer plan” (as defined in
Section 3(37) of ERISA), and (iv) no liability under Title IV of ERISA has
occurred or is reasonably expected to occur.

 

(b) Buyer has made all contributions, premiums or payments required to be made
with respect to any Buyer Plan on or before their due dates. No Action is
pending or threatened with respect to any Buyer Plan (other than claims for
benefits in the ordinary course). No event has occurred regarding any Buyer
Qualified Plan that is reasonably likely to result in the loss of the
qualification of such plan under Section 401(a) of the Code or the exempt status
of any trust under Section 501(a) of the Code. With respect to each Buyer Plan,
all required payments, premiums, contributions, distributions, reimbursements or
accruals for all periods (or partial periods) ending prior to or as of the
Closing Date shall have been timely made or properly accrued with the provisions
of each of Buyer Plans, applicable law and GAAP.

 

Section 3.16 Absence of Certain Changes or Events. Since December 31, 2015,
except in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, the business of Buyer and
the Buyer Operating Sub has been conducted in the ordinary course of business
and there has not been or occurred any event that could reasonably be expected
to have, individually or in the aggregate, a Buyer Material Adverse Effect.

 

Section 3.17 Related Party Transactions. Except as disclosed in the Buyer SEC
Documents, no executive officer or director of Buyer or any Buyer Operating Sub
or any person owning 5% or more of the shares of Buyer Common Stock (or any of
such person’s immediate family members or Affiliates or associates) is a party
to any Contract with or binding upon Buyer or any Buyer Operating Sub or any of
their respective assets, rights or properties or has any interest in any
property owned by Buyer or any Buyer Operating Sub or has engaged in any
transaction with any of the foregoing within the last twelve (12) months.

 

Section 3.18 Representations Complete. Neither the representations and
warranties of Buyer set forth herein nor the related Buyer Disclosure Schedule
contain any misstatement of a material fact or omit to state a material fact
necessary to prevent the statements made therein from being misleading.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.1 Reasonable Best Efforts. Subject to the terms and conditions of this
Agreement, each party will use its reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable law to consummate the transactions
contemplated by this Agreement, including preparing and filing as promptly as
practicable all documentation to effect all necessary filings, notices,
petitions, statements, submissions of information, applications and other
documents, and to obtain

 

21

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

all Permits which are material to Company or Buyer, taken as a whole, with
respect to the transactions contemplated by this Agreement.

 

Section 4.2 Public Announcements. Buyer and Company will not issue any press
release with respect to the transactions contemplated by this Agreement or
otherwise issue any written public statements with respect to such transactions
without prior consultation with the other party, except as may be required by
applicable law (but then shall still provide a copy of the disclosure to the
other party), and agreeing on the content thereof.

 

Section 4.3 Notification of Certain Matters. Buyer shall use its reasonable best
efforts to give prompt notice to Company, and Company shall use its reasonable
best efforts to give prompt notice to Buyer, of (a) the occurrence, or
non-occurrence, of any event the occurrence, or non- occurrence, of which it is
aware and which would be reasonably likely to cause (i) any representation or
warranty of the notifying party contained in this Agreement to be untrue or
inaccurate at the Effective Time such that the applicable condition to closing
set forth in Article V would, or would reasonably be expected to, fail to be
satisfied or (ii) any covenant, condition or agreement of the notifying party
contained in this Agreement not to be complied with or satisfied such that the
applicable condition to closing set forth in Article V would, or would
reasonably be expected to, fail to be satisfied, or (b) any failure of the
notifying party to comply in a timely manner with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided, however, that the delivery of any notice pursuant to this Section 4.3
shall not limit or otherwise affect the remedies available hereunder to the
party receiving such notice.

 

Section 4.4 Stockholder Litigation. Subject to the agreement of Company’s
insurance carrier, Company shall give Buyer the opportunity to participate in
the defense or settlement of any stockholder litigation against Company and/or
their respective directors or officers relating to the transactions contemplated
by this Agreement by providing written notice of such litigation to Buyer within
a reasonable time after Company learns of the litigation. Company agrees that it
shall not settle or offer to settle any litigation against Company or any of its
respective directors or officers by any Stockholder relating to this Agreement,
the Merger, any other transaction contemplated by this Agreement or otherwise,
for an amount greater than covered by its insurance carrier, without the prior
written consent of Buyer (such consent not to be unreasonably withheld,
conditioned or delayed).

 

Section 4.5 Certain Tax Matters.

 

(a) Buyer shall prepare and timely file, or cause to be prepared and timely
filed, all Tax Returns in respect of Company that relate to (i) taxable periods
ending on or before the Closing Date but are required to be filed after the
Closing Date, or (ii) taxable periods beginning on or before and ending after
the Closing Date. At least fifteen (15) Business Days prior to the due date
(taking into account any extension) for the filing of any Tax Return described
in the preceding sentence, Buyer shall deliver a copy of such Tax Return to the
Stockholder Representative for the Stockholder Representative’s review and shall
incorporate any reasonable comment that the Stockholder Representative submits
to Buyer no less than five (5) Business Days prior to the due date for such Tax
Return.

 

(b) If, subsequent to the Closing, Buyer or the Surviving Corporation receives
notice of any audit, claim, inquiry, assessment or similar proceeding with
respect to Taxes of Company for a taxable period (or portion thereof) ending on
or before the Closing Date (a “Tax Contest”), then within fifteen (15) days
after receipt of such notice, Buyer shall notify the Stockholder Representative
of such notice. The Stockholder Representative shall have the right to control
the conduct and resolution of any Tax Contest for which the Indemnifying Parties
could reasonably be expected to be required to indemnify any Indemnified Party
pursuant to Section 7.2; provided, however, that the Stockholder Representative
shall keep Buyer reasonably informed of the progress of such Tax Contest and
shall not effect any settlement or compromise of such Tax Contest without
obtaining Buyer’s prior written consent thereto, which consent shall not be
unreasonably withheld. Buyer shall have the right to control the conduct and
resolution of all other Tax Contests (including Tax Contests described in the
preceding sentence that the Stockholder Representative elects not to control);
provided, however, that Buyer shall keep the Stockholder Representative
reasonably informed of the progress of any such Tax Contest and shall not effect
any settlement or

 

22

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

compromise of such Tax Contest without obtaining the Stockholder
Representative’s prior written consent thereto, which consent shall not be
unreasonably withheld. In the event of any conflict between the provisions of
this Section 4.5(b) and Section 7.5 with respect to Tax Contests, the provisions
of this Section 4.5(b) shall control.

 

(c) Buyer shall bear any transfer, stamp, documentary, sales, use, registration,
value added and other similar Taxes incurred in connection with this Agreement
and the transactions contemplated hereby.

 

(d) Company shall deliver to Buyer by the Closing Date a certification by
Company that meets the requirements of Treasury Regulations
Section 1.1445-2(c)(3), dated within 30 days prior to the Closing Date and in
form and substance reasonably acceptable to Buyer.

 

Section 4.6 Development. Following the Closing, Buyer shall act in good faith
and shall use Milestone Diligence Efforts to cause each of the Milestone Events
to be achieved as promptly as reasonably practicable following the Closing.
Buyer shall not enter into an agreement after the Closing (i) with respect to a
Buyer Liquidation Event or (ii) whereby Buyer or the Surviving Corporation
directly or indirectly sells, licenses, conveys, assigns or otherwise transfers
all or any significant portion of Buyer Intellectual Property rights or other
interests (“Buyer Intellectual Property Conveyance”) in and to CPI- 431-32 to a
third party unless, in each case such third party that succeeds to the rights of
Buyer or the Surviving Corporation to develop CPI-431-32 (collectively, a
“Successor Entity”) assumes the obligations of Buyer and the Surviving
Corporation, as applicable, contained in this Agreement with respect to the
development of CPI-431-32, including the Milestone Diligence Efforts and other
agreements set forth in this Section 4.6 and the payment of the Milestone
Payments; provided that for purposes of the definition of Milestone Diligence
Efforts with respect to such Successor Entity, the reference to “Buyer” in such
definition shall still be deemed to refer to Buyer, and not to the Successor
Entity, as Buyer existed prior to any transactions related to the acquisition of
any rights or obligations by the Successor Entity.

 

Section 4.7 Operation of the Company’s Business.

 

(a)                                 Ordinary Course.  From the date of this
Agreement until the earlier of the termination of this Agreement pursuant to its
terms or the Closing (the “Pre-Closing Period”), the Company shall, except as
otherwise expressly contemplated by this Agreement or to the extent that Buyer
shall otherwise consent in writing (which consent shall not be unreasonably
withheld, delayed or conditioned), (i) conduct its business and operations in
the ordinary course and in substantially the same manner as such business and
operations have been conducted prior to the date of this Agreement, and (ii) use
commercially reasonable efforts to preserve intact its current business
organization, keep available the services of its current officers and employees
and maintain its relations and good will with all suppliers, customers,
landlords, creditors, employees and other Persons having business relationships
with the Company.

 

(b)                                 Required Consent.  In addition, without
limiting the generality of Section 4.7(a), except as permitted or contemplated
by the terms of this Agreement without the prior written consent of Buyer (which
consent shall not be unreasonably withheld, delayed or conditioned), during the
Pre-Closing Period, the Company shall not directly or indirectly do any of the
following:

 

(i)                       declare, accrue, set aside or pay any dividend or make
any other distribution in respect of any shares of capital stock, nor
repurchase, redeem or otherwise reacquire any shares of capital stock or other
securities;

 

(ii)                    sell, issue or authorize the issuance of (i) any capital
stock or other security, (ii) any option or right to acquire any capital stock
or other security, or (iii) any instrument convertible into or exchangeable for
any capital stock or other security;

 

23

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

(iii)                 amend or permit the adoption of any amendment to the
certificate of incorporation or bylaws of the Company, or effect the Company to
become a party to any recapitalization, reclassification of shares, stock split,
reverse stock split or similar transaction;

 

(iv)                form any subsidiary or acquire any equity interest or other
interest in any other Person;

 

(v)                   make any capital expenditure, except for capital
expenditures that, when added to all other capital expenditures made on behalf
of the Company from the date of this Agreement until the Closing, do not exceed
$5,000 per month;

 

(vi)                enter into, or permit any of the assets owned or used by it
to become bound by, any Material Company Contract, or amend or prematurely
terminate, or waive any material right or remedy under, any Material Company
Contract;

 

(vii)             lend money or pay any bonuses to any Person (except that the
Company may make routine travel advances to employees or consultants in the
ordinary course of business and consistent with past practices), or incur or
guarantee any indebtedness for borrowed money;

 

(viii)          establish, adopt or amend any Company Plan, pay any bonus or
make any profit-sharing payment, cash incentive payment or similar payment to,
or increase the amount of the wages, salary, commissions, fringe benefits or
other compensation or remuneration payable to, any of its directors, officers or
employees, or hire any new employees;

 

(ix)                change any of its methods of accounting or accounting
practices in any material respect;

 

(x)                   make any Tax election other than Tax elections within the
ordinary course of business, consistent with past practice;

 

(xi)                commence or settle any Actions; and

 

(xii)             agree or commit to take any of the actions described in
clauses “(i)” through “(xii)” above.

 

Section 4.8 Notification by Company; Updates to Company Disclosure Schedule.

 

(a) During the Pre-Closing Period, the Company shall promptly notify Buyer in
writing of:

 

(i) the discovery by the Company of any event, condition, fact or circumstance
that occurred or existed on or prior to the date of this Agreement and that
caused or constitutes in any material respect an inaccuracy in or breach of any
representation or warranty made by the Company in this Agreement (as modified by
the Company Disclosure Schedule);

 

(ii) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement and that would cause or constitute in any
material respect an inaccuracy in or breach of any representation or warranty
made by the Company in this Agreement if (A) such representation or warranty had
been made as of the time of the occurrence, existence or discovery of such
event, condition, fact or circumstance, or (B) such event, condition, fact or
circumstance had occurred, arisen or existed on or prior to the date of this
Agreement;

 

(iii) any material breach of any covenant or obligation of the Company; and

 

24

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

(iv) any event, condition, fact or circumstance that would make the satisfaction
of any of the conditions set forth in Article V impossible or unlikely.

 

(b) If any event, condition, fact or circumstance that is required to be
disclosed pursuant to Section 4.9 (a) requires any change in the Company
Disclosure Schedule, or if any such event, condition, fact or circumstance would
require such a change assuming the Company Disclosure Schedule were dated as of
the date of the occurrence, existence or discovery of such event, condition,
fact or circumstance, then the Company shall promptly deliver to Buyer an update
to the Company Disclosure Schedule specifying such change. No such update shall
be deemed to supplement or amend the Company Disclosure Schedule for the purpose
of (i) determining the accuracy of any of the representations and warranties
made by the Company in this Agreement (including for purposes of indemnification
pursuant to Article VII), or (ii) determining whether any of the conditions of
Article V has been satisfied.

 

Section 4.9 Notification by Buyer.

 

(a) During the Pre-Closing Period, the Buyer shall promptly notify the Company
in writing of:

 

(i) the discovery by the Buyer of any event, condition, fact or circumstance
that occurred or existed on or prior to the date of this Agreement and that
caused or constitutes in any material respect an inaccuracy in or breach of any
representation or warranty made by Buyer in this Agreement;

 

(ii) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement and that would cause or constitute in any
material respect an inaccuracy in or breach of any representation or warranty
made by the Buyer in this Agreement if (A) such representation or warranty had
been made as of the time of the occurrence, existence or discovery of such
event, condition, fact or circumstance, or (B) such event, condition, fact or
circumstance had occurred, arisen or existed on or prior to the date of this
Agreement;

 

(iii) any material breach of any covenant or obligation of Parent; and

 

(iv) any event, condition, fact or circumstance that would make the satisfaction
of any of the conditions set forth in Article V impossible or unlikely.

 

Section 4.10 No Negotiation. During the Pre-Closing Period, the Company shall
not, directly or indirectly:

 

(a) solicit or encourage the initiation of any inquiry, proposal or offer from
any Person (other than Buyer  relating to a possible Acquisition Transaction;

 

(b) participate in any discussions or negotiations or enter into any agreement
with, or provide any non-public information to, any Person (other than Parent)
relating to or in connection with a possible Acquisition Transaction; or

 

(c) consider, entertain or accept any proposal or offer from any Person (other
than Buyer) relating to a possible Acquisition Transaction.

 

The Company shall promptly notify Buyer in writing of any inquiry, proposal or
offer relating to a possible Acquisition Transaction that is received by the
Company or any of its respective affiliates during the Pre-Closing Period.

 

25

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

ARTICLE V

 

CONDITIONS PRECEDENT TO THE MERGER

 

Section 5.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to effect the Merger shall be subject to
the fulfillment or waiver by Buyer and Company at or prior to the Closing Date
of the following conditions:

 

(a) No Injunctions or Restraints. No temporary restraining order, preliminary or
permanent injunction or other judgment, Order or decree issued by a court or
agency of competent jurisdiction preventing the consummation of the Merger shall
have been issued and remain in effect, and no law shall have been enacted,
issued, enforced, entered, or promulgated that prohibits or makes illegal the
consummation of the Merger.

 

(b) No Litigation. There shall not be pending any Action by any Governmental
Entity seeking to prohibit the consummation of the Merger or any other material
transactions contemplated by this Agreement that is reasonably likely to
succeed.

 

(c) Employment Agreements. Buyer and each of Robert Foster, Daren Ure and Dan
Trepanier shall have entered into and delivered to Buyer employment agreements
in the forms attached hereto as Exhibits A-1, A-2 and A-3, respectively.

 

(d) Consulting Agreement. Buyer and Michael Kamdar shall have entered into and
delivered to Buyer a consulting agreement in the form attached hereto as
Exhibit B.

 

Section 5.2 Conditions to Obligation of Buyer to Effect the Merger. The
obligation of Buyer to effect the Merger shall be subject to the fulfillment, or
waiver by Buyer, at or prior to the Effective Time of the following additional
conditions:

 

(a) Performance of Obligations. Company shall have performed its agreements
contained in this Agreement required to be performed on or prior to the Closing
Date and shall have complied with all covenants and conditions required to be
performed or complied with by it under this Agreement at or prior to the Closing
Date.

 

(b) Representations and Warranties. The representations and warranties of
Company contained in this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality or Company Material Adverse Effect,
which representations and warranties as so qualified will be true in all
respects) as of the date of this Agreement and as of the Closing Date as if made
on and as of the Closing Date (except to the extent expressly made as of an
earlier date, in which case as of such earlier date).

 

(c) Consents and Approvals. Company shall have received all necessary consents
and approvals from all relevant Governmental Entities, and Company shall have
made all necessary filings or notices to Governmental Entities. Company shall
have obtained all consents and approvals of each Person that is not a
Governmental Entity that is required to have been obtained by Company in
connection with the transactions contemplated hereby.

 

(d) Officer’s Certificate. Buyer shall have received from Company a certificate
of an executive officer of Company (i) as to the satisfaction of the conditions
set forth in this Section 5.2, (ii) attaching a certified copy of resolutions
duly adopted by the Company Board approving this Agreement and consummation of
the Merger and the transactions contemplated hereby, and (iii) attaching a
certified copy of the Company Stockholder Approval.

 

(e) Closing Statement. Buyer shall have received from Company the Closing
Statement.

 

26

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 5.3 Conditions to Obligations of Company to Effect the Merger. The
obligations of Company to effect the Merger shall be subject to the fulfillment,
or waiver by Company, at or prior to the Effective Time of the following
additional conditions:

 

(a) Performance of Obligations. Each of Buyer and Merger Sub shall have
performed each of its agreements contained in this Agreement required to be
performed on or prior to the Closing Date and shall have complied with all
covenants and conditions required to be performed or complied with by it under
this Agreement at or prior to the Closing Date.

 

(b) Representations and Warranties. The representations and warranties of Buyer
and Merger Sub contained in this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality or Buyer Material Adverse
Effect, which representations and warranties as so qualified will be true in all
respects)as of the date of this Agreement and as of the Closing Date as if made
on and as of the Closing Date (except to the extent expressly made as of an
earlier date, in which case as of such earlier date).

 

(c) Consents and Approvals. Buyer and Merger Sub shall have received all
necessary consents and approvals from all relevant Governmental Entities, and
Buyer and Merger Sub shall have made all necessary filings or notices to
Governmental Entities. Buyer and Merger Sub shall have obtained all consents and
approvals of each Person that is not a Governmental Entity that is required to
have been obtained by Buyer and Merger Sub in connection with the transactions
contemplated hereby.

 

(d) SEC Reports. Buyer shall have timely filed with the SEC all reports, forms,
schedules, statements and other documents required to be filed or furnished by
Buyer with the SEC, or distributed or otherwise disseminated to Buyer’
stockholders in connection with the transactions contemplated herein, and any
amendments or supplements thereto, when filed, furnished, distributed or
disseminated, as applicable, and such reports, forms, schedules, statements and
other documents shall have complied in all material respects as to form and with
the requirements of applicable law as of the Closing Date.

 

(e) Officer’s Certificate. Company shall have received from Buyer a certificate
of an executive officer of Buyer (i) as to the satisfaction of the conditions
set forth in this Section 5.3, and (ii) attaching a certified copy of
resolutions duly adopted by the Buyer Board and the Merger Sub Board approving
this Agreement and consummation of the Merger and the transactions contemplated
hereby.

 

ARTICLE VI

 

TERMINATION

 

Section 6.1 Termination. This Agreement may be terminated and the Merger may be
abandoned at any time prior to the Effective Time:

 

(a) by mutual written consent of Buyer and Company, duly authorized, or by
mutual action of their respective Boards of Directors;

 

(b) by either Buyer or Company:

 

(i) if the Merger shall not have been consummated on or before July 31, 2016 (as
mutually extended until the Outside Date); provided, however, that the right to
terminate this Agreement under this Section 6.1(b)(i) shall not be available to
any party whose material breach of a representation, warranty or covenant in
this

 

27

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Agreement has been a principal cause of the failure of the Merger to be
consummated on or before the Outside Date; or

 

(ii) if any Governmental Entity of competent jurisdiction shall have issued an
Order or taken any other action permanently restraining, enjoining or otherwise
prohibiting the Merger, and, in each case, such Order or action shall have
become final and non- appealable; provided, however, that the right to terminate
under this Section 6.1(b)(ii) shall not be available to any party whose material
breach of a representation, warranty or covenant in this Agreement has been the
principal cause of such action;

 

(c) by Buyer (provided it is not then in material breach of any of its
obligations under this Agreement) (i) upon a material breach of any
representation, warranty, covenant or agreement on the part of Company as set
forth in this Agreement, or if any representation or warranty of Company shall
have become untrue, in either case such that the applicable conditions set forth
in Article V would not be satisfied as of the time of such breach or as of the
time such representation or warranty shall have become untrue; provided,
however, if such breach is curable by Company, Buyer may not terminate this
Agreement under this Section 6.1(c) for so long as Company continues to exercise
its best efforts to cure such breach, unless such breach is not cured within
thirty (30) days after notice of such breach is provided by Buyer to Company, or
(ii) if the Company Board (or any subgroup or committee thereof) withdraws,
modifies or changes its recommendation of this Agreement or the Merger in a
manner adverse to Buyer or shall have resolved to do any of the foregoing; or

 

(d) by Company (provided that it is not then in material breach of any of its
obligations under this Agreement) (i) upon a material breach of any
representation, warranty, covenant or agreement on the part of Buyer or Merger
Sub as set forth in this Agreement, or (ii) if any representation or warranty of
Buyer or Merger Sub shall have become untrue, in either case such that the
applicable conditions set forth in Article V would not be satisfied as of the
time of such breach or as of the time such representation or warranty shall have
become untrue; provided, however, if such breach is curable by Buyer or Merger
Sub, Company may not terminate this Agreement under this Section 6.1(d) for so
long as Buyer continues to exercise its best efforts to cure such breach, unless
such breach is not cured within thirty (30) days after notice of such breach is
provided by Company to Buyer.

 

The right of any party hereto to terminate this Agreement pursuant to this
Section 6.1 shall remain operative and in full force and effect regardless of
any investigation made by or on behalf of any party hereto, any Person
controlling any such party or any of their respective officers or directors,
whether prior to or after the execution of this Agreement.

 

Section 6.2 Effect of Termination. In the event of termination of this Agreement
by either Buyer or Company, as provided in Section 6.1, this Agreement shall
forthwith become void, and there shall be no liability hereunder on the part of
Company, Buyer or Merger Sub, or their respective officers or directors (except
for confidentiality agreements, Section 4.2, this Section 6.2 and the entirety
of Article VII and Article VIII, all of which shall survive the termination).
Nothing contained in this Section 6.2 shall relieve any party hereto from any
liability for any breach of a representation or warranty contained in this
Agreement or the breach of any covenant contained in this Agreement or prevent a
party from exercising its rights under Section 8.8.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.1 Survival of Representations and Warranties.

 

(a) The representations and warranties of Company contained in this Agreement
shall survive the Closing Date until the twenty-four (24) month anniversary of
the Closing Date; provided, however, that (i) the representations and warranties
made pursuant to Sections 2.1, 2.3, 2.4 and 2.15 (“Fundamental Representations”)
shall survive indefinitely, and (ii) the representations and warranties made
pursuant to Sections 2.9, 2.10, 2.13 and

 

28

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

2.14 shall survive until the expiration of the relevant statute of limitations
plus 60 days. If written notice of a claim has been given prior to the
expiration of the applicable representations and warranties by a Buyer
Indemnified Party to Company, then the relevant representations and warranties
shall survive as to such claim, until such claim has been finally resolved.

 

Section 7.2 Indemnification. Subject to the terms and conditions of this
Article VII:    Stockholders, severally and not jointly (in accordance with the
Closing Statement) (each, an “Indemnifying Party” and collectively, the
“Indemnifying Parties”), shall indemnify and defend each of Buyer and its
Affiliates (including the Company) and their respective Representatives (each,
an “Indemnified Party” and collectively, the “Indemnified Parties”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Damages or amounts that are paid in settlement
(collectively, the “Indemnification Liabilities”) incurred or sustained by, or
imposed upon, the Indemnified Parties based upon, arising out of, with respect
to or by reason of:

 

(a)any inaccuracy in or breach of any of the representations or warranties of
the Company contained in this Agreement or in any certificate or instrument
delivered by or on behalf of the Company pursuant to this Agreement), as of the
date such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);

 

(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Company pursuant to this Agreement;

 

(c)any claim made by any Stockholder relating to such Person’s rights with
respect to the Merger Consideration or Milestone Payments;

 

(d)any amounts paid to the holders of Dissenting Shares, including any interest
required to be paid thereon, that are in excess of what such holders would have
received hereunder had such holders not been holders of Dissenting Shares;

 

(e) Transaction Expenses to the extent not paid at closing from by Buyer
pursuant to Section 1.4(b) or any Indebtedness outstanding at closing; or

 

(f) all Actions, claims or demands incident to any of the foregoing or initiated
to enforce the indemnification provisions in this Agreement.

 

Section 7.3 Limitations on Indemnification.

 

(a) In no event shall Company or the Stockholders be liable for claims of
Damages pursuant to Section 7.2 or otherwise in an amount in excess of 10% of
the aggregate of any remaining Milestone Payments which may be paid subsequent
to the time of such claim (the “Liability Cap”). Notwithstanding the foregoing,
the Liability Cap shall not be applicable to Damages related to claims for
breach of any Fundamental Representation.

 

(b) If an amount has been claimed by an Indemnified Party pursuant to
Section 7.2 of this Agreement (whether or not finally determined to be owed by
the Stockholders), Buyer may setoff (the “Right of Setoff”) such amounts claimed
against subsequent Milestone Payments payable by Buyer after such claim (if
required to be paid pursuant to Section 1.5(a)), on a dollar for dollar basis.
In the event a claim for indemnification under this Article VII shall have been
finally determined, the amount of the related Damages (after taking into account
the limitations of Section 7.3(a)) shall be paid solely through the Right of
Setoff to the extent not previously setoff. Once a claim is finally determined
in accordance with this Agreement, if the Damages relating to such claim are
determined to be less than the amount setoff against the Milestone Payment,
Parent shall notify the Stockholder

 

29

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Representative. Thereafter, the Stockholder Representative shall prepare a
payment allocation schedule showing the portion of such amount to be paid to
each Stockholder and deliver such payment allocation schedule to Buyer. Within
five (5) Business Days following Buyer’s receipt of such payment allocation
schedule, Buyer shall pay, or cause to be paid, to each Stockholder the portion
of such amount set forth opposite such Stockholder’s name on such payment
allocation schedule in immediately available funds by check or by wire transfer
to such bank account or accounts as may be specified on such payment allocation
schedule. For avoidance of doubt, Buyer shall not be permitted under this
Section 7.3(b) to seek a setoff for Damages against any Milestone Payments if
such amounts have been previously paid to the Stockholders.

 

(c) From and after the Effective Time, the Right of Setoff shall be the sole and
exclusive remedy with respect to any breach of any representation, warranty,
covenant or agreement, of Company contained in, or any other claims based upon,
arising out of, or otherwise in respect of, this Agreement. No current or former
stockholder, director, officer, employee, agent, consultant, Affiliate or
advisor of Company shall have any liability of any nature to an Indemnified
Party with respect to any breach of any representation, warranty, covenant or
agreement contained in, or any other claims based upon, arising out of, or
otherwise in respect of, this Agreement.

 

(d) Without limiting the effect of any other limitation contained in this
Article VII, the indemnification provided for in Section 7.2 shall not apply
except to the extent that the aggregate Damages against which an Indemnified
Party would otherwise be entitled to be indemnified under this Article VII
exceeds $25,000 (the “Basket”), in which event the Indemnified Party shall,
subject to the other limitations contained herein, be entitled to be indemnified
only against the portion of such Damages in excess of the Basket; provided,
however, the Basket shall not apply to any claims related to a breach of any
Fundamental Representation.

 

(e) For purposes of computing the amount of any Damages incurred by an
Indemnified Party under Section 7.2, there shall be deducted an amount equal to
the amount of (i) any insurance proceeds actually received or reasonably
expected to be received by the Indemnified Party or any of its Affiliates in
connection with such Damages or any of the circumstances giving rise thereto (it
being understood that the Indemnified Party and any of its Affiliates shall use
commercially reasonable efforts to obtain such proceeds) and (ii) any Tax
benefit realized by the Indemnified Party or any of its Affiliates in connection
with such Damages.

 

(f) Nothing in this Section 7.3 shall limit, and neither the Liability Cap nor
the Basket nor the limitations on the Right of Setoff set forth in
Section 7.3(b) shall apply to, any remedy Buyer may have against any Person for
actual fraud involving a knowing and intentional misrepresentation of a fact
material to the transactions contemplated by this Agreement made with the intent
of inducing any other party hereto to enter into this Agreement and upon which
such other party has relied (as opposed to any fraud claim based on constructive
knowledge, negligent misrepresentation or a similar theory) under applicable
tort laws.

 

Section 7.4 Tax Treatment of Indemnity Payments. Any payments made to any party
pursuant to this Article VII shall constitute a purchase price adjustment for
Tax purposes and shall be treated as such by Buyer and Stockholders on their Tax
Returns to the extent permitted by law.

 

Section 7.5 Notice of Claim; Third Party Claims.

 

(a) An Indemnified Party shall give the Indemnifying Party notice of any matter
that an Indemnified Party has determined has given or could give rise to a right
of indemnification under this Agreement, within five (5) Business Days of such
determination, stating the amount of the Indemnification Liabilities, if known,
and method of computation thereof, and containing a reference to the provisions
of this Agreement in respect of which such right of indemnification is claimed
or arises. Within ten (10) Business Days after receiving notice of a claim for
indemnification, the Indemnifying Party shall, by written notice to the
Indemnified Party, either concede or deny liability for the claim in whole or in
part. Any payment shall be made in immediately available funds equal to the
amount of such claim so payable. If the Indemnifying Party denies liability in
whole or in part or advises that the matters set forth in the notice are, or
will be, subject to contest or legal proceedings not yet finally resolved, then
the

 

30

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Indemnifying Party shall make no payment (except for the amount of any conceded
liability payable as set forth above) until the matter is resolved in accordance
with this Agreement.

 

(b) If an Indemnified Party shall receive notice of any Action, audit, demand or
assessment by a third party (each, a “Third Party Claim”) against it or which
may give rise to a claim for Indemnification Liabilities under this Article VII,
within five (5) Business Days after receipt of such claim, the Indemnified Party
shall give the Indemnifying Party notice of such Third Party Claim; provided,
however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article VII, except to
the extent that the Indemnifying Party is materially prejudiced by such failure,
and shall not relieve the Indemnifying Party from any other obligation or
liability that it may have to any Indemnified Party otherwise than under this
Article VII. If within ten (10) Business Days after receiving the notice of the
Third Party Claim, the Indemnifying Party (i) gives written notice to the
Indemnified Party stating that the Indemnifying Party disputes and intends to
defend against such claim, liability or expense at the Indemnifying Party’s own
cost and expense and (ii) provides assurance reasonably acceptable to such
Indemnified Party that such indemnification will be paid fully and promptly if
required and such Indemnified Party will not incur cost or expense during the
proceeding, then counsel for the defense shall be selected by the Indemnifying
Party (subject to the consent of such Indemnified Party, which consent shall not
be unreasonably withheld or delayed) and such Indemnifying Party shall not be
required to make any payment to the Indemnified Party with respect to such
claim, liability or expense as long as the Indemnifying Party is conducting a
good faith and diligent defense at its own expense; provided, however, that the
assumption of defense of any such matters by the Indemnifying Party shall relate
solely to the claim, liability or expense that is subject or potentially subject
to indemnification under this Article VII. If the Indemnifying Party assumes
such defense in accordance with the preceding sentence, it shall have the right,
with the consent of such Indemnified Party, which consent shall not be
unreasonably withheld, conditioned or delayed, to settle all indemnifiable
matters related to claims by third parties which are susceptible to being
settled, provided the Indemnifying Party’s obligation to indemnify such
Indemnified Party therefor will be fully satisfied only by payment of money by
the Indemnifying Party pursuant to a settlement which includes a complete
release of such Indemnified Party. The Indemnifying Party shall keep such
Indemnified Party reasonably apprised of the status of the claim, liability or
expense and any resulting suit, proceeding or enforcement Action, shall furnish
such Indemnified Party with all documents and information that such Indemnified
Party shall reasonably request and shall consult with such Indemnified Party
prior to acting on major matters, including settlement discussions.
Notwithstanding anything herein stated, such Indemnified Party shall at all
times have the right to fully participate in such defense at its own expense
directly or through counsel; provided, however, if the named parties to the
Action or proceeding include both the Indemnifying Party and the Indemnified
Party and counsel for the Indemnified Party reasonably determines that
representation of both parties by the same counsel would be inappropriate under
applicable standards of professional conduct, then the reasonable expense of
separate counsel for such Indemnified Party shall be paid by the Indemnifying
Party, provided that such Indemnifying Party shall be obligated to pay for only
one counsel for the Indemnified Party in any jurisdiction. If no such notice of
intent to dispute and defend is given by the Indemnifying Party, or if such
diligent good faith defense is not being or ceases to be conducted, such
Indemnified Party may undertake the defense of (with counsel selected by such
Indemnified Party), and shall have the right to compromise or settle such claim,
liability or expense (exercising reasonable business judgment) with the consent
of the Indemnifying Party. If such claim, liability or expense is one that by
its nature cannot be defended solely by the Indemnifying Party, then such
Indemnified Party shall make available all information and assistance that the
Indemnifying Party may reasonably request and shall cooperate with the
Indemnifying Party in such defense.

 

Section 7.6 Subrogation. To the extent that an Indemnified Party is entitled to
and receives indemnification pursuant to this Article VII, the Indemnifying
Party shall be entitled to exercise, and shall be subrogated (on a non-recourse
basis and without any representation or warranty by the Indemnified Party) to,
any rights and remedies (including rights of indemnity, rights of contribution
and other rights of recovery) that the Indemnified Party or any of the
Indemnified Party’s subsidiaries or other Affiliates may have against any other
person with respect to any damages, circumstances or matter to which such
indemnification is directly related. The Indemnified Party shall take such
actions as the Indemnifying Party may reasonably request for the purpose of
enabling the Indemnifying Party to perfect or exercise the right of subrogation
of the Indemnifying Party under this Section 7.5. Any payment

 

31

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

received in respect of such rights and remedies shall be distributed, first, to
the Indemnifying Party in an amount equal to the aggregate payments made by the
Indemnifying Party to the Indemnified Party in respect of such indemnification
and, second, the balance, if any, to the Indemnified Party.

 

Section 7.7 Limitation on Damages. Notwithstanding anything to the contrary
elsewhere in this Agreement or provided for under any applicable law, (a) no
party nor the Stockholders’ Representative, nor any current or former
Stockholder or director, officer, employee, consultant, affiliate or advisor of
any of the foregoing, shall, in any event, be liable to any other person, either
in contract, tort or otherwise, for any special, indirect, consequential,
exemplary or punitive damages or any damages associated with any lost profits or
lost opportunities of such other person (including loss of future revenue,
income or profits, diminution of value or loss of business reputation) relating
to the breach or alleged breach hereof, whether or not the possibility of such
damages has been disclosed to the other party in advance or could have been
reasonably foreseen by such other party; and (b) the Milestone Payment amounts
payable by Buyer shall be considered direct damages, and not otherwise special,
indirect, or consequential in nature.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

Section 8.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally, one day after being
delivered to a nationally recognized overnight courier or on the Business Day
received (or the next Business Day if received after 5:00 p.m. local time or on
a weekend or day on which banks are closed) or when sent by electronic mail
(with a confirmatory copy sent by overnight courier) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(a)

 

if to Buyer or Merger Sub, to:

 

 

 

 

 

ContraVir Pharmaceuticals, Inc.
399 Thornall Street, First Floor
Edison, New Jersey 08837
Email: jcavan@contravir.com

with a copy to:

Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attention: Jeffrey Fessler, Esq.
Email: jfessler@srff.com

 

 

 

(b)

 

if to Company, to:

 

 

 

 

 

Ciclofilin Pharmaceuticals, Inc.
12707 High Bluff Drive, Suite 201
San Diego, CA 92130
Email:

with a copy to:

Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130

 

32

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

 

 

Attention: Cheston J. Larson, Esq.
Email: cheston.larson@lw.com

 

Section 8.2 Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The table of contents, table of defined terms and headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant thereto unless otherwise defined therein. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any agreement, instrument or statute defined or referred to herein or
in any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and,
in the case of statutes, by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

 

Section 8.3 Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

Section 8.4 Entire Agreement; No Third-Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement. This Agreement is not intended to confer upon
any Person other than the parties hereto (and the Indemnified Parties) any
rights or remedies hereunder; provided, however, that following the Effective
Time, each Stockholder shall be entitled to enforce the provisions of Article I
to the extent necessary to receive the Merger Consideration to which such holder
is entitled pursuant to Article I.

 

Section 8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of New York.

 

Section 8.6 Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties hereto.

 

Section 8.7 Waiver. At any time prior to the Effective Time, the parties hereto
may, to the extent legally allowed: (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
covenants, agreements or conditions contained herein. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.

 

33

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 8.8 Specific Performance; Submission to Jurisdiction. The parties agree
that irreparable damage would occur if any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that each of the parties shall be entitled
(in addition to any other remedy that may be available to it, including monetary
damages) to seek an injunction or injunctions to prevent breaches of this
Agreement and to seek to enforce specifically the terms and provisions of this
Agreement exclusively in the Supreme Court of the State of New York, New York
County, and any state appellate court therefrom within the State of New York,
New York County, or in the United States District Court for the Southern
District of New York. In addition, each of the parties irrevocably agrees that
any legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Supreme Court of the State of New
York, New York County, and any state appellate court therefrom within the State
of New York, New York County, or in the United States District Court for the
Southern District of New York. Each of the parties hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereby irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
the applicable law, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper, or (iii) this Agreement, or the subject matter of
this Agreement, may not be enforced in or by such courts. Buyer, Merger Sub and
Company hereby consent to service being made through the notice procedures set
forth in Section 8.1 and agree that service of any process, summons, notice or
document by registered mail (return receipt requested and first-class postage
prepaid) to the respective addresses set forth in Section 8.1 shall be effective
service of process for any suit or proceeding in connection with this Agreement
or the transactions contemplated by this Agreement.

 

Section 8.9 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (b) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (c) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (d) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.9.

 

Section 8.10 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties.

 

Section 8.11 Stockholder Representative.

 

(a) Appointment. (i) By voting or executing a written consent in favor of the
adoption of this Agreement, the approval of the principal terms of the Merger,
and the consummation of the Merger or participating

 

34

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

in the Merger and receiving the benefits thereof, including the right to receive
the Merger Consideration, each Stockholder shall be deemed to have approved the
designation of, and hereby designates, Robert Foster, Pharm.D., Ph.D. (and by
execution of this Agreement Dr. Foster hereby accepts such appointment) as
exclusive agent and attorney-in-fact for and on behalf of the Stockholders (in
their capacity as such), with full power of substitution, to act in the name,
place and stead of each Stockholder with respect to this Agreement. Following
the Effective Time, the Stockholder Representative may take any and all actions
and make any decisions that he believes are necessary or appropriate under this
Agreement for and on behalf of the Stockholders as if the Stockholders were
acting on their own behalf, including, giving and receiving any notice or
instruction permitted or required under this Agreement by the Stockholder
Representative or any Stockholder, interpreting all of the terms and provisions
of this Agreement, authorizing payments to be made with respect hereto, dealing
with the Buyer under this Agreement with respect to all matters arising under
this Agreement, taking any and all other actions specified in or contemplated by
this Agreement and engaging counsel, accountants or other agents in connection
with the foregoing matters. Notwithstanding the foregoing, the Stockholder
Representative shall have no obligation to act on behalf of the Stockholder,
except as expressly provided herein. Without limiting the generality of the
foregoing, following the Effective Time, the Stockholder Representative shall
have full power and authority to interpret all the terms and provisions of this
Agreement on behalf of all of the Stockholders and to consent to any amendment
hereof or thereof on behalf of all of the Stockholders. Each Stockholder hereby
agrees to receive correspondence from the Stockholder Representative, including
in electronic form.

 

(ii)                                  The powers, immunities and rights granted
to the Stockholder Representative in this Section 8.11: (i) are coupled with an
interest and shall be irrevocable, (ii) may be delegated by the Stockholder
Representative, and (iii) shall survive the death, incompetence, bankruptcy,
liquidation or incapacity of each Stockholder and shall be binding on any
successor thereto. The Stockholder Representative may resign at any time and
such Person may be changed by the holders of a majority in interest of,
collectively, (i) the shares of Company Common Stock, and any such successor
shall succeed the Stockholder Representative as Stockholder Representative
hereunder; provided that Buyer is provided with at least ten (10) Business Days
prior written notice of such upcoming change to the Stockholder Representative.
The immunities and rights set forth herein shall survive the resignation or
removal of the Stockholder Representative and the Closing and/or any termination
of this Agreement. No bond shall be required of the Stockholder Representative,
and the Stockholder Representative shall receive no compensation for its
services in his capacity as Stockholder Representative.

 

(b)  Actions of the Stockholder Representative. From and after the Effective
Time, a decision, act, consent or instruction of the Stockholder Representative
shall constitute a decision of all Stockholders and shall be final, binding and
conclusive upon each Stockholder and such Stockholder’s successors as if
expressly confirmed and ratified in writing by such Stockholder, and Buyer and
the Surviving Corporation shall be entitled to deal exclusively with the
Stockholder Representative on all matters set forth in this Agreement and may
rely upon any decision, act, consent or instruction of the Stockholder
Representative as being the decision, act, consent or instruction of each
Stockholder.  The Stockholder Representative shall be entitled to: (i) rely upon
the Closing Equity Payment Allocation Schedule, (ii) rely upon any signature
believed by it to be genuine, and (iii) reasonably assume that a signatory has
proper authorization to sign on behalf of the applicable Stockholder or other
party. Further, all defenses which may be available to any Stockholder to
contest, negate or disaffirm the action of the Stockholder Representative taken
in good faith under this Agreement are waived.

 

Section 8.12 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement may be consummated as
originally contemplated to the fullest extent possible.

 

35

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

Section 8.13 Legal Representation. Each party hereto acknowledges that it has
been given the opportunity to be represented by independent legal counsel in the
preparation of this Agreement and hereby waives any allegations that it has not
been represented by its own counsel. The language used in this Agreement will be
deemed to be the language chosen by the parties with the advice of counsel to
express their mutual intent, and no rules of strict construction will be applied
against any party.

 

Section 8.14 Definitions.  In this Agreement, the following terms have the
meanings specified or referred to in this Section 8.14 and shall be equally
applicable to both the singular and plural forms.

 

(a) “$” means United States dollars.

 

(b) “Acquisition Transaction” shall mean any transaction or series of
transactions involving:

 

(i) the sale, license or disposition of all or a material portion of any of the
Company’s business or assets;

 

(ii) the issuance, disposition or acquisition of: (i) any capital stock or other
equity security of the Company (other than Company Common Stock issued to
employees of the Company upon exercise of Company Options); (ii) any option,
call, warrant or right (whether or not immediately exercisable) to acquire any
capital stock, unit or other equity security of any of the Company; or (iii) any
security, instrument or obligation that is or may become convertible into or
exchangeable for any capital stock, unit or other equity security of the
Company; or

 

(iii) any merger, consolidation, business combination, reorganization or similar
transaction involving the Company.

 

(c) “Action” means any claim, action, suit, proceeding, arbitration, mediation
or investigation.

 

(d) “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with such Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlled” and “controlling” have
meanings correlative thereto.

 

(e) “Bridge Loan” means that certain 1% Convertible Note due October 12, 2016 
issued by the Company to Buyer on April 12, 2016 in the amount of $200,000.

 

(f) “Buyer Liquidation Event” means and shall be deemed to be occasioned by, or
to include, (i) the merger or consolidation of Buyer by means of any transaction
or series of related transactions with or into another entity, provided that the
applicable transaction shall not be deemed a Buyer Liquidation Event unless
Buyer’s stockholders constituted immediately prior to such transaction do not
hold more than fifty percent (50%) of the voting power of the surviving or
acquiring entity immediately following such transaction; (ii) any transaction or
series of related transactions to which Buyer is a party in which in excess of
fifty percent (50%) of Buyer’s voting power is transferred; provided that a
Buyer Liquidation Event shall not include any transaction or series of related
transactions principally for bona fide equity financing purposes in which cash
is received by Buyer or indebtedness of Buyer is cancelled or converted or a
combination thereof occurs; or (iii) a sale, pledge, exclusive license or other
disposition of all or substantially all of the assets of Buyer to a Person that
Buyer does not hold at least fifty percent (50%) of the voting power of or to a
Person in which the stockholders of Buyer immediately prior to such transaction
do not hold at least fifty percent (50%) of the voting power immediately
following such transaction.

 

36

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

(g) “Business Day” means any day other than a Saturday, Sunday or a day on which
the banks in New York are authorized by law or executive order to be closed.

 

(h) “Buyer Material Adverse Effect” means a Material Adverse Effect with respect
to Buyer.

 

(i) “Closing Statement” means the statement prepared by the Company (in
accordance with the same accounting principles and methodologies used to prepare
the Company Financial Statements) setting forth (1) the unpaid Transaction
Expenses and (2) the names, addresses, and other contact information for the
Stockholders, including the payment instructions for the unpaid Transaction
Expenses.

 

(j) “Contract” means any contract, agreement, instrument, guarantee, indenture,
note, bond, mortgage, Permit, franchise, concession, commitment, lease, license,
arrangement, obligation or understanding, whether written or oral.

 

(k) “Damages” means any and all damages, liabilities, obligations, penalties,
fines, judgments, claims, deficiencies, losses, costs, expenses and assessments
(including, without limitation, income and other taxes, interest, penalties and
reasonable attorneys’ and accountants’ fees and disbursements).

 

(l) “Encumbrance” means, with respect to any asset, any mortgage, deed of trust,
lien, pledge, charge, security interest, title retention device, collateral
assignment, adverse claim, restriction or other encumbrance of any kind in
respect of such asset (including any restriction on the voting of any security,
any restriction on the transfer of any security or other asset, any restriction
on the receipt of any income derived from any asset, any restriction on the use
of any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset).

 

(m) “Environmental Laws” means any national, federal, provincial, state or local
law, statute, ordinance, rule, regulation, license, Permit, authorization,
approval, consent, court order, judgment, decree, injunction, code requirement
or agreement with any Governmental Entity (x) relating to pollution (or the
cleanup thereof or the filing of information with respect thereto), human health
or the protection of air, surface water, ground water, drinking water supply,
land (including land surface or subsurface), plant and animal life or Damages
for injury or loss of natural resources, or (y) concerning exposure to, or the
use, storage, recycling, treatment, generation, transportation, processing,
handling, labeling, production or disposal of Regulated Substances, in each case
as amended and as now or hereafter in effect. The term “Environmental Laws”
includes, without limitation, any common law or equitable doctrine (including,
without limitation, injunctive relief and tort doctrines such as negligence,
nuisance, trespass and strict liability) that may impose liability or
obligations for injuries or Damages due to or threatened as a result of the
presence of, exposure to, or ingestion of, any Regulated Substance.

 

(n) “Governmental Entity” means any domestic or foreign governmental,
administrative, judicial or regulatory authority.

 

(o) “Indebtedness” shall mean, with respect to the Company or any subsidiary,
without duplication: (1) any indebtedness for borrowed money, whether current,
short-term or long-term, secured or unsecured, including the principal, interest
and fees owing under the Notes; (2) any obligations evidenced by bonds, notes,
debentures, letters of credit or similar instruments; (3) any obligations under
conditional sale, title retention or similar agreements or agreements creating
an obligation with respect to the deferred purchase price of property,
securities or other assets (including “earn-out” payments); (4) any capital
lease obligations (other than capital lease obligations in respect of office
equipment); (5) any net obligations in respect of interest rate and currency
swaps, collars, caps, hedges or similar arrangements; (6) any accrued interest,
premiums, penalties and other obligations relating to the foregoing payable in
connection with the repayment thereof on or prior to the Closing Date; and
(7) any obligations to guarantee any of the foregoing types of obligations on
behalf of any Person other than the Company.

 

(p) “IRS” means the Internal Revenue Service.

 

37

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

(q) “Knowledge of Company” means the actual knowledge of the directors, officers
and key employees of Company.

 

(r) “Knowledge of Buyer” means the actual knowledge of the directors, officers
and key employees of Buyer and Buyer Operating Subs.

 

(s) “Legal Requirement” means any and all laws (statutory, judicial or
otherwise), ordinances, regulations, judgments, Orders, directives, injunctions,
writs, decrees or awards of, and any Contracts with, any Governmental Entity, in
each case as and to the extent applicable to a Person or such Person’s business,
operations or properties.

 

(t) “Company Material Adverse Effect” means a Material Adverse Effect with
respect to Company.

 

(u) “Material Adverse Effect” means any change, effect, event or occurrence that
has a material adverse effect on the assets, business, financial condition or
results of operations of a Person taken as a whole or that would reasonably be
expected to prevent or materially delay a party hereto from performing its
obligations under this Agreement in any material respect or materially delay
consummating the transactions contemplated hereby provided, however, that
“Material Adverse Effect” shall not include any change, effect, event or
occurrence, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which Company or Buyer operates; (iii) any changes
in financial, banking or securities markets in general, including any disruption
thereof and any decline in the price of any security or any market index or any
change in prevailing interest rates; (iv) acts of war (whether or not declared),
armed hostilities or terrorism, or the escalation or worsening thereof; (v) any
action required or permitted by this Agreement or any action taken (or omitted
to be taken) with the written consent of or at the written request of the other
parties hereto; (vi) any matter of which Company or Buyer is aware on the date
hereof; (vii) any changes in applicable laws or accounting rules; (viii) the
announcement, pendency or completion of the transactions contemplated by this
Agreement, including losses or threatened losses of employees, customers,
suppliers, distributors or others; (ix) any natural or man-made disaster or acts
of God; or (x) any failure to meet any internal or published projections,
forecasts or revenue or earnings predictions (provided that the underlying
causes of such failures (subject to the other provisions of this definition)
shall not be excluded).

 

(v) “Milestone Diligence Efforts” means the performance of commercially
reasonable efforts and obligations in a sustained manner consistent with the
efforts and resources a pharmaceutical company of similar resources as Buyer
typically devotes in pursuing, in a reasonably timely manner, the development
and approval of its own product candidates of similar market potential, profit
potential or strategic value at a similar stage in its lifecycle.

 

(w) “Order” means any order, injunction, judgment, decree or ruling enacted,
adopted, promulgated or applied by a Governmental Entity or arbitrator.

 

(x) “Outside Date” means September 30, 2016.

 

(y) “Permits” means any and all permits, rights, approvals, licenses,
authorizations, legal status, orders or Contracts under any Legal Requirement or
otherwise granted by any Governmental Entity.

 

(z) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, estate, Governmental
Entity, trust or unincorporated organization.

 

(aa)  “Phase I Positive Data” means that CPI-431-32 shall have demonstrated
sufficient safety and tolerability in healthy subjects to support a Phase II
clinical trial.

 

38

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

(bb) “Phase II Positive Data” means that CPI-431-32 shall have demonstrated that
it shows good efficacy versus Hepatitis B virus either alone or in combination
with CMX-157.  Good efficacy is defined as a 2 log drop in HBV DNA.

 

(cc) “Regulated Substances” means pollutants, contaminants, hazardous or toxic
substances, compounds or related materials or chemicals, hazardous materials,
hazardous waste, flammable explosives, radon, radioactive materials, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, petroleum and
petroleum products (including, but not limited to, waste petroleum and petroleum
products) as regulated under applicable Environmental Laws.

 

(dd) “Stockholder” means a holder of Company Common Stock.

 

(ee) “Subsidiary” means any corporation, partnership, limited liability company,
joint venture, trust, association or other entity of which Buyer or Company, as
the case may be (either alone or through or together with any other Subsidiary),
owns, directly or indirectly, (i) 50% or more of the stock or other equity
interests the holders of which are generally entitled to elect at least a
majority of the board of directors or other governing body of such corporation,
partnership, limited liability company, joint venture, trust, association or
other entity or (ii) if there are no such voting interests, 50% or more of the
equity interests in such corporation, partnership, limited liability company,
joint venture, trust, association or other entity.

 

(ff) “Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or added minimum, ad valorem, value-added, transfer or
excise, tax, or other tax, custom, duty, governmental fee or other like
assessment or charge of any kind whatsoever, together with any additions to tax,
interest or penalty imposed by any Governmental Entity.

 

(gg) “Tax Return” means any return, report or similar statement (including the
attached schedules) required to be filed with respect to any Tax, including any
information return, claim for refund, amended return or declaration of estimated
Tax.

 

(hh) “Transaction Expenses” means, as set forth in Section 8.14(hh) of the
Company Disclosure Schedule, all fees and expenses incurred by the Company and
any Affiliate at or prior to the Closing in connection with the preparation,
negotiation and execution of this Agreement and any related documents, and the
performance and consummation of the Merger and the other transactions
contemplated hereby and thereby in an amount not to exceed $300,000.

 

(ii) “Treasury Regulations” means the temporary and final regulations
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code, as such regulations may be amended from time
to time (including corresponding provisions of succeeding regulations).

 

[Remainder of Page Intentionally Left Blank.]

 

39

--------------------------------------------------------------------------------


 

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

IN WITNESS WHEREOF, Buyer, Merger Sub and Company have caused this Agreement to
be signed by their respective officers thereunto duly authorized all as of the
date first written above.

 

 

CONTRAVIR PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ James Sapirstein

 

Name:

James Sapirstein

 

Title:

Chief Executive Officer

 

 

 

CICLOFILIN ACQUISITION CORP.

 

 

 

 

By:

/s/ James Sapirstein

 

Name:

James Sapirstein

 

Title:

Chief Executive Officer

 

 

 

CICLOFILIN PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Robert Foster

 

Name:

Robert Foster, Pharm.D., Ph.D.

 

Title:

Chief Executive Officer

 

 

 

ROBERT FOSTER, PHARM.D., PH.D., AS STOCKHOLDER REPRESENTATIVE

 

 

 

 

By:

/s/ Robert Foster

 

Name:

Robert Foster, Pharm.D., Ph.D.

 

--------------------------------------------------------------------------------